Exhibit 10.1

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
among
 
AGL RESOURCES INC.,
as Guarantor,
 
AGL CAPITAL CORPORATION,
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent,
 
BANK OF AMERICA, N.A. and
SUNTRUST BANK
as Co-Syndication Agents,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and
JPMORGAN CHASE BANK, N.A.
As Co-Documentation Agents
 
Dated as of September 15, 2010
 
WELLS FARGO SECURITIES, LLC,
BANC OF AMERICA SECURITIES LLC and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Arrangers and Joint Bookrunners,
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
 

SECTION 1.
 
DEFINITIONS



1.1
Defined Terms
1
1.2
Other Definitional Provisions
20


SECTION 2.
 
 
AMOUNT AND TERMS OF COMMITMENTS


2.1
Revolving Commitments
20
2.2
Procedure for Revolving Loan Borrowing
21
2.3
Swingline Commitment
22
2.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans
23
2.5
Evidence of Debt
24
2.6
Facility Fees, etc
25
2.7
Termination or Reduction of Revolving Commitments
25
2.8
Optional Prepayments
25
2.9
Prepayments on Revolving Commitment Reductions
26
2.10
Conversion and Continuation Options
26
2.11
Limitations on Eurodollar Tranches
27
2.12
Interest Rates and Payment Dates
27
2.13
Computation of Interest and Fees
27
2.14
Inability to Determine Interest Rate
28
2.15
Pro Rata Treatment and Payments
28
2.16
Requirements of Law
29
2.17
Taxes
31
2.18
Compensation
33
2.19
Change of Lending Office
34
2.20
Illegality
34
2.21
Replacement of Lenders
34
2.22
Increase in Revolving Commitments
35
2.23
Defaulting Lenders
36



-i-

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
Page
 

SECTION 3.
 
 
LETTERS OF CREDIT



3.1
L/C Commitment
39
3.2
Procedure for Issuance of Letter of Credit
40
3.3
Existing Letters of Credit
40
3.4
Issuing Lender Reports
40
3.5
Fees and Other Charges
41
3.6
L/C Participations
41
3.7
Reimbursement Obligation of the Borrower
42
3.8
Obligations Absolute
43
3.9
Letter of Credit Payments
43
3.10
Applications
44
3.11
Role of Issuing Lenders
44
3.12
The Issuing Lenders
44
3.13
Effectiveness
45


 
SECTION 4.
 
 
REPRESENTATIONS AND WARRANTIES



4.1
Financial Condition
45
4.2
No Change
45
4.3
Existence; Compliance with Law
45
4.4
Power; Authorization; Enforceable Obligations
46
4.5
No Legal Bar
46
4.6
Litigation
46
4.7
No Default
46
4.8
Ownership of Property; Liens
46
4.9
Intellectual Property
46
4.10
Taxes
47
4.11
Federal Regulations
47
4.12
ERISA
47
4.13
Investment Company Act; Other Regulations
48
4.14
Subsidiaries
48
4.15
Use of Proceeds
48
4.16
Environmental Matters
48
4.17
Accuracy of Information, etc
49
4.18
Solvency
49
4.19
Status of Loans and Guarantee Agreement
49
4.20
OFAC
50
4.21
PATRIOT Act
50


SECTION 5.
 
 
CONDITIONS PRECEDENT



5.1
Conditions to Initial Extension of Credit
50
5.2
Conditions to Each Extension of Credit
51

 
-ii-



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)
Page
 
 
 
SECTION 6.
 
 
AFFIRMATIVE COVENANTS



6.1
Financial Statements
52
6.2
Certificates; Other Information
53
6.3
Payment of Obligations
53
6.4
Maintenance of Existence; Compliance
53
6.5
Maintenance of Property; Insurance
54
6.6
Inspection of Property; Books and Records; Discussions
54
6.7
Notices
54
6.8
Environmental Laws
55
6.9
Maintenance of Ownership
55
6.10
OFAC, PATRIOT Act Compliance
55


 
SECTION 7.
 
 
NEGATIVE COVENANTS



7.1
Financial Condition Covenant
55
7.2
Liens
56
7.3
Fundamental Changes
57
7.4
Disposition of Property
57
7.5
Restricted Payments
58
7.6
Intentionally Omitted
58
7.7
Investments
58
7.8
Negative Pledge Clauses
59
7.9
Clauses Restricting Subsidiary Distributions
59
7.10
Lines of Business and Hedge Activities
59
7.11
Designation of Subsidiaries
59



 
SECTION 8.
 
 
EVENTS OF DEFAULT
 
 
SECTION 9.
 
 
THE AGENT



9.1
Appointment
63
9.2
Delegation of Duties
63
9.3
Exculpatory Provisions
63
9.4
Reliance by Administrative Agent
64
9.5
Notice of Default
64
9.6
Non Reliance on Agents and Other Lenders
64
9.7
Indemnification
65
9.8
Agent in Its Individual Capacity
65
9.9
Successor Administrative Agent
65
9.10
Co-Documentation Agents and Co-Syndication Agents
66
9.11
Issuing Lender
66

 
-iii-



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)
Page
 


SECTION 10.
 
 
MISCELLANEOUS



10.1
Amendments and Waivers
66
10.2
Notices
67
10.3
No Waiver; Cumulative Remedies
69
10.4
Survival of Representations and Warranties
70
10.5
Payment of Expenses and Taxes; Indemnity; Damage Waiver
70
10.6
Successors and Assigns; Participations and Assignments
71
10.7
Adjustments; Set off
74
10.8
Counterparts
75
10.9
Severability
75
10.10
Integration
76
10.11
GOVERNING LAW
76
10.12
Submission To Jurisdiction; Waivers
76
10.13
Acknowledgements
76
10.14
Confidentiality
77
10.15
WAIVERS OF JURY TRIAL
77
10.16
PATRIOT Act Notice
77
10.17
Termination of Existing Credit Agreement
77
10.18
No Fiduciary Duty
78


Schedules:


Schedule 1.1
-
Revolving Commitments
Schedule 3.3
-
Existing Letters of Credit
Schedule 4.14
-
Subsidiaries
Schedule 4.16
-
Environmental Matters
Schedule 7.2(i)
-
Existing Liens
Schedule 7.8
-
Agreements Prohibiting or Limiting Liens

 
Exhibits:
 

Exhibit A
-
Form of Guarantee Agreement
Exhibit B
-
Form of Compliance Certificate
Exhibit C
-
Form of Closing Certificate
Exhibit D
-
Form of Assignment and Acceptance
Exhibit E-1
-
Form of Kilpatrick Stockton LLP Legal Opinion
Exhibit E-2
-
Form of Woodburn and Wedge Legal Opinion
Exhibit F-1
-
Form of Revolving Note
Exhibit F-2
-
Form Swingline Note







 
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 -iv-
 
 
 


 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT (this “Agreement”), dated as of September 15, 2010, among AGL
RESOURCES INC., a Georgia corporation (“Holdings”), AGL CAPITAL CORPORATION, a
Nevada corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo Bank”), as
administrative agent (in such capacity, the “Administrative Agent”) and as an
Issuing Lender, BANK OF AMERICA, N.A. (“Bank of America”) and SUNTRUST BANK
(“SunTrust”), as co-syndication agents (in such capacity, the “Co-Syndication
Agents”) and each as an Issuing Lender, and BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and JPMORGAN CHASE BANK, N.A., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders establish a $1,000,000,000
revolving credit facility in favor of the Borrower; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Revolving Commitments as defined herein, are
willing severally to establish the requested revolving credit facility in favor
of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:
 
 
 
SECTION 1.
                                
DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period plus 1.0%.  For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by Wells Fargo Bank as
its prime rate in effect at its principal office in Charlotte, North Carolina
(the Prime Rate not being intended to be the lowest or best rate of interest
charged by Wells Fargo Bank in connection with extensions of credit to
debtors).  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Administrative Agent”:  Wells Fargo Bank as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
“Affiliate”:  as to any Person, any other Person that directly or indirectly is
in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the possession, direct
or indirect, of the power to direct or to cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Group
Member.
 
“Agent Parties”:  as defined in Section 10.2(b).
 
“Agents”:  the collective reference to the Administrative Agent, the
Co-Syndication Agents and the Co-Documentation Agents.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for each Type of Loan outstanding on any day, the rate per
annum set forth below opposite the Status Level in effect on such day:
 
 
Status Level
ABR Loans
Eurodollar Loans
Level I Status
0.350%
1.350%
Level II Status
0.575%
1.575%
Level III Status
0.775%
1.775%
Level IV Status
0.900%
1.900%
Level V Status
1.050%
2.050%

 
“Application”:  an application from a Group Member, in such form as each Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
 
“Approved Fund”:  any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arrangers”:  means the entities listed as Joint Arrangers on the cover page
hereto.
 
“Assets”:  with respect to any Person, all or any part of its business, property
and assets wherever situated.
 
“Assignee”:  as defined in Section 10.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit D.
 
“Assignor”:  as defined in Section 10.6(c).
 
2
 
 
 

--------------------------------------------------------------------------------

 
“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments then in effect, minus (b) the Total Revolving
Extensions of Credit then outstanding.
 
“Bank of America”:  as defined in the preamble hereto.
 
“Benefited Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.16(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina and New York, New York are
authorized or required by law to close, provided, that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
but not limited to, mandatorily convertible securities, trust preferred
securities, hybrid equity securities and preferred stock), any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Collateralize”:  to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if an Issuing Lender or the
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent, (b) the Borrower,
and (c) the applicable Issuing Lender or Swingline Lender.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
3
 
 
 

--------------------------------------------------------------------------------

 
“Cash Management Agreement”:  any agreement to provide treasury or cash
management services, including deposit accounts, funds transfer, automated
clearinghouse, commercial credit cards, purchasing cards, cardless e−payable
services, debit cards, stored value cards, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services in the ordinary course of business of the
Borrower, Holdings and its Subsidiaries.
 
“Cash Management Bank”:  (i) any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement, and (ii) any Person that is a
party to a Cash Management Agreement at the time it or its relevant Affiliate
becomes a Lender (whether on the Closing Date or at a later date pursuant to the
terms hereof), in its capacity as a party to such Cash Management Agreement.
 
“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing Date”:  the first date all the conditions precedent in Section 5.1 are
satisfied or waived in accordance with Section 10.1.
 
“Code”:  the Internal Revenue Code of 1986.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
4
 
 
 

--------------------------------------------------------------------------------

 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Communications”:  as defined in Section 10.1(b).
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld or delayed); provided, that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan or purchase participations in Letters of Credit and
Swingline Loans under this Agreement if, for any reason, its Conduit Lender
fails to fund any such Loan or purchase such participations in Letters of Credit
and Swingline Loans, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents, amendments
and waivers required or requested under this Agreement with respect to its
Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.16, 2.17 or
10.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Revolving Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated August 2010 and furnished to the Lenders.
 
“Consolidated Net Worth”:  as of any date, the shareholders’ equity or net worth
of Holdings and the other Group Members (including, but not limited to, the
value of all Capital Stock, noncontrolling interests, accumulated other
comprehensive income or loss component of shareholders’ equity (“AOCI”) and
other equity accounts; but excluding AOCI items recorded in accordance with GAAP
and related to any non-cash pension, other post-retirement benefits liability
adjustments and accounting adjustments for hedges designated as cash flow
hedges, which have not yet settled and for which Holdings and other Group
Members have not funded required margin account cash collateral amounts), on a
consolidated basis, as determined in accordance with GAAP except as otherwise
noted above.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness), determined on a consolidated basis in accordance with GAAP.
 
“Continuing Directors”:  the directors of Holdings on September 15, 2010 and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least a
majority of the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Co-Documentation Agents”:  as defined in the preamble hereto.
 
5
 
 
 

--------------------------------------------------------------------------------

 
“Co-Syndication Agents”:  as defined in the preamble hereto.
 
“Debtor Relief Laws”:  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  subject to Section 2.23(b), any Lender that, as reasonably
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within two Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within two Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder; provided, that
any such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such a Lender or any direct or indirect
parent company thereof by a Governmental Authority.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Eligible Assignee”:  (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent, the Issuing Lenders (each such approval not to be
unreasonably withheld or delayed), and unless (x) such Person is taking delivery
of an assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed).
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
6
 
 
 
 

--------------------------------------------------------------------------------

 
“ERISA”:  the Employee Retirement Income Security Act of 1974.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR 01 Page (or any successor page) as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period.  In the event that
such rate does not appear on Reuters Screen LIBOR 01 Page (or any successor
page), the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., Charlotte time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Existing Credit Agreement”:  the Credit Agreement dated as of August 31, 2006,
by and among the Guarantor, the Borrower, the lenders parties thereto, and
SunTrust Bank, as administrative agent, as the same may have been amended,
restated, supplemented or otherwise modified and in effect immediately prior to
the Closing Date.
 
7
 
 
 

--------------------------------------------------------------------------------

 
“Existing Letters of Credit”:  those letters of credit set forth on Schedule 3.3
and continued under this Agreement as Letters of Credit issued hereunder.
 
“Facility”:  the Revolving Commitments and the extensions of credit made
thereunder.
 
“Facility Fee Rate”:  for each day during each quarterly calculation period, a
rate per annum set forth below opposite the Level in effect on such day:
 
Status Level
Facility Fee Rate
Level I Status
0.150%
Level II Status
0.175%
Level III Status
0.225%
Level IV Status
0.350%
Level V Status
0.450%

 
“FATCA”:  Sections 1471 through 1474 of the Code.
 
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Wells Fargo Bank from three federal
funds brokers of recognized standing selected by it.
 
 
“Fee Letters”:  the collective reference to the Wells Fargo Fee Letter, the
Joint Fee Letter and the SunTrust Fee Letter.
 
 
“Fronting Exposure”:  at any time there is a Defaulting Lender, (i) with respect
to any Issuing Bank, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 2.23, and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with Section 2.23.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  those accounting principles, standards and practices generally accepted
in the United States as in effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
8
 
 
 

--------------------------------------------------------------------------------

 
“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Restricted Subsidiaries.
 
“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
Holdings, substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantor”:  Holdings.
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Holdings”:  as defined in the preamble hereto.
 
“Hybrid Securities”:  any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Holdings
or the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by
Holdings or the Borrower or any Subsidiaries, (ii) that have been formed for the
purpose of issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Holdings or the Borrower or any Subsidiary, and (B) payments made from time to
time on the subordinated debt.
 
9
 
 
 

--------------------------------------------------------------------------------

 
“Increase Effective Date”:  as defined in Section 2.22(c).
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all capital lease (within the meaning of GAAP) obligations of such Person,
(f) all Securitization Facility Attributed Debt, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(h) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (k) all obligations of such
Person in respect of Hedge Agreements and (l) without duplication of any of the
foregoing categories, all Off-Balance Sheet Liabilities.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor under applicable law, contract or otherwise as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  Notwithstanding the foregoing, obligations of
any Person with respect to Park and Loan Transactions shall not be considered
Indebtedness.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
10
 
 
 

--------------------------------------------------------------------------------

 
“Interest Payment Date”:  (a) as to any Revolving Loan that is an ABR Loan, the
last day of each March, June, September and December to occur while such Loan is
outstanding commencing on September 30, 2010 and the final maturity date of such
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, and (d) as to any Loan (including any Swingline
Loan, but excluding any Revolving Loan that is an ABR Loan), the date of any
repayment or prepayment made or required to be made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter or such
other period as the Borrower and the Lenders may agree, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower may not select an Interest Period under the Facility that
would extend beyond the Revolving Termination Date; and
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments”:  as defined in Section 7.7.
 
“Issuing Lender”:  each of Wells Fargo Bank, Bank of America and SunTrust, in
its capacity as issuer of any Letter of Credit, or any other Lender approved by
the Administrative Agent (such approval not to be unreasonably withheld).
 
“Joint Fee Letter”:  the Fee Letter entered into as of August 6, 2010 among the
Borrower, Holdings, Wells Fargo Bank, Wells Fargo Securities, LLC, Bank of
America and Banc of America Securities LLC.
 
“L/C Commitment”: at any time, an amount equal to $250,000,000.
 
11
 
 
 

--------------------------------------------------------------------------------

 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.7.
 
“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lenders.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender and any Conduit Lender.
 
“Letter of Credit”:  any letter of credit issued by an Issuing Lender hereunder
(including, without limitation, the Existing Letters of Credit) in which the
Lenders purchase a risk participation pursuant to Section 3.5(a); and “Letters
of Credit” means all of the foregoing.
 
“Level I Status”, “Level II Status”, “Level III Status”, “Level IV Status” and
“Level V Status”:  as set forth below:
 
“Level I Status”:  exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better or the Borrower’s S&P Rating is A or better.
 
“Level II Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better or the Borrower’s S&P Rating is A- or better.
 
“Level III Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better or the Borrower’s S&P Rating is BBB+ or better.
 
“Level IV Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status, Level II Status or Level III Status and (ii)
the Borrower’s Moody’s Rating is Baa2 or better or the Borrower’s S&P Rating is
BBB or better.
 
“Level V Status”:  exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
 
12
 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, if the Borrower is split-rated and the ratings
differential is one level, the higher rating will apply.  If the Borrower is
split-rated and the ratings differential is two Status Levels or more, the
Status Level will be determined by reference to the rating at the midpoint.  If
there is no midpoint, the higher of the two intermediate ratings will determine
the Status Level.  If at any time the Borrower ceases to have a Moody’s Rating
or an S&P Rating, then the applicable Status Level shall be determined in
accordance with the Guarantor’s credit ratings in the same manner as the
Borrower’s status is determined.  If at any time both the Borrower and the
Guarantor cease to have a Moody’s Rating or an S&P Rating, then Level V Status
shall exist.
 
“LIBOR Market Index Rate”:  means, for any day, (a) the rate per annum appearing
on Reuters Screen LIBOR 01 Page (or any successor page) at approximately 11:00
a.m., London time for such day, provided, if such day is not a Business Day, the
immediately preceding Business Day, as the rate for dollar deposits with a
one-month maturity; or (b) if for any reason the rate specified in clause (a) of
this definition does not so appear on Reuters Screen LIBOR 01 Page (or any
successor page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the
respective principal London offices of two reference banks reasonably designated
by the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day.
 
“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.
 
“Loan”:  any loan made by any Lender (including, without limitation, the
Swingline Lender) pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Guarantee Agreement, the Letters of
Credit, the Applications, the Specified Hedge Agreements, if any, and the Notes.
 
“Loan Parties”:  the Borrower and the Guarantor.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of Holdings and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”:  Moody’s Investor Service, Inc.
 
13
 
 
 

--------------------------------------------------------------------------------

 
“Moody’s Rating”:  at any time, the rating issued by Moody’s and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such debt
outstanding, the Borrower’s issuer rating issued by Moody’s then in effect for
the Borrower).
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Nonconsenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Loan Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.1 when the Required Lenders
have agreed to such consent, waiver or amendment.
 
“Non-Excluded Taxes”:  as defined in Section 2.17(a).
 
“Non-U.S. Lender”:  with respect to the Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.  For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Notes”:  the collective reference to the Revolving Notes and the Swingline
Note.
 
“Obligations”:  the collective reference to the unpaid principal of and interest
on (including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and Reimbursement Obligations and
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans, the Reimbursement Obligations, and all other obligations
and liabilities of the Borrower to the Administrative Agent, the Issuing Lender,
any Lender (or, in the case of Specified Hedge Agreements, any affiliate of any
Lender) or any Cash Management Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred pursuant
to this Agreement, any other Loan Document, the Letters of Credit, any Specified
Hedge Agreement, any Cash Management Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all fees, charges and disbursements of counsel
to the Administrative Agent, the Issuing Lender, or to any Lender that are
required to be paid by the Borrower pursuant hereto or any other Loan Document).
 
“OFAC”:  the U.S. Department of the Treasury’s Office of Foreign Assets Control.
 
“Off-Balance Sheet Liabilities”:  as to any Person (i) any due and owing
repurchase obligation or liability of such Person with respect to notes or
accounts receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction and (iv) any obligation under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
14
 
 
 

--------------------------------------------------------------------------------

 
“Other Taxes”:  any and all present or future stamp, court or documentary taxes
or any other excise, property, intangible, recording, filing or similar taxes
arising from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Park and Loan Transactions”:  any tariff transaction offered by pipelines or
other storage facilities, where the pipelines or other storage facilities allow
the customers to park gas on or borrow gas from the pipelines or other storage
facilities in one period and reclaim gas from or repay gas to the pipelines or
other storage facilities in a subsequent period.
 
“Participant”:  as defined in Section 10.6(b).
 
“PATRIOT Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Permitted Acquisitions”:  as defined in Section 7.7(e).
 
“Person”:  an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state (in each case whether or not having a separate legal personality).
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in Section 10.2(b).
 
“Properties”:  as defined in Section 4.16(a).
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
 
“Refunded Swingline Loans”:  as defined in Section 2.4(b).
 
“Refunding Date”:  as defined in Section 2.4(c).
 
“Register”:  as defined in Section 10.6(f).
 
“Regulation U”:  Regulation U of the Board.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.7 for amounts drawn under Letters of
Credit.
 
15
 
 
 

--------------------------------------------------------------------------------

 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have
expired or been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that the Revolving Commitment of, and the portion of the
Revolving Extensions of Credit held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
 
“Requirement of Law”:  as to any Person, the articles or certificate of
incorporation or organization, by laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of Holdings or the Borrower, as the case may
be, but in any event, with respect to financial matters, the chief financial
officer or treasurer of Holdings.
 
“Restricted Payments”:  as defined in Section 7.5.
 
“Restricted Subsidiary”:  any Subsidiary other than an Unrestricted Subsidiary.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to purchase participations in Swingline Loans
and Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be increased pursuant
to Section 2.22 or otherwise changed from time to time pursuant to the terms
hereof.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.
 
“Revolving Loans”: as defined in Section 2.1(a).
 
16
 
 
 

--------------------------------------------------------------------------------

 
“Revolving Note”:  with respect to any Lender requesting the same, the
promissory note  of the Borrower in favor of such Lender evidencing the
Revolving Loans made by such Lender pursuant to Section 2.1(a), in substantially
the form of Exhibit F-1.
 
“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or been terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
“Revolving Termination Date”:  the earlier of: (i) September 16, 2013 and (ii)
the date of any termination of the Revolving Commitments pursuant to Section
2.7 or Section 8.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC”:  the Securities and Exchange Commission and any analogous Governmental
Authority.
 
“Securitization Facility Attributed Debt”:  at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“S&P”:  Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.
 
17
 
 
 

--------------------------------------------------------------------------------

 
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such debt
outstanding, the Borrower’s issuer rating issued by S&P then in effect for the
Borrower).
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the value of the assets of such Person (based on
either fair value or present fair saleable value, as applicable) will, as of
such date, exceed the sum of the liabilities of such Person as of such date, (b)
such Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement.
 
“Status Level”:  the collective reference for Level I Status, Level II Status,
Level III Status, Level IV Status or Level V Status.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of either or both of the Borrower and Holdings.
 
“SunTrust”:  as defined in the preamble hereto.
 
“SunTrust Fee Letter”:  the Fee Letter entered into as of August 6, 2010 among
the Borrower, Holdings, SunTrust and SunTrust Robinson Humphrey, Inc.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $75,000,000.
 
“Swingline Exposure”:  as to any Lender at anytime, such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Swingline Lender”:  Wells Fargo Bank, in its capacity as the lender of
Swingline Loans.
 
18
 
 
 

--------------------------------------------------------------------------------

 
“Swingline Loans”:  as defined in Section 2.3.
 
“Swingline Note”:  if requested by the Swingline Lender, the promissory note of
the Borrower in favor of the Swingline Lender evidencing the Swingline Loans
made by the Swingline Lender pursuant to Section 2.3(a), in substantially the
form of Exhibit F-2, together with any amendments, modifications and supplements
thereto, substitutions therefore and restatements thereof.
 
“Swingline Participation Amount”:  as defined in Section 2.4(c).
 
“Total Capitalization”:  at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The Total Revolving Commitments as of the
Closing Date is $1,000,000,000.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan, a Eurodollar Loan or a
Swingline Loan bearing interest at an agreed rate and interest period as
provided in the last sentence of Section 2.3(a).
 
“United States”:  the United States of America.
 
“Unrestricted Subsidiary”: any Subsidiary which (i) is designated as an
Unrestricted Subsidiary in accordance with Section 7.11, and (ii) has not
incurred any Indebtedness that is guaranteed or otherwise supported by the
credit of Holdings, the Borrower or any other of their respective Restricted
Subsidiaries (but excluding any such guarantee or other credit support
arrangement pursuant to which the liability of such guarantor or credit support
provider is limited to loan amounts advanced by another Person against inventory
claimed (by rights or claims of offset, ownership or similar claim) by such
guarantor or credit support provider, and such guarantor or credit support
provider is entitled to receive a pro rata interest in such inventory
corresponding to the amounts paid in respect of such inventory).
 
“Wells Fargo Bank”:  as defined in the preamble hereto.
 
“Wells Fargo Fee Letter”:  the Fee Letter entered into as of August 6, 2010
among the Borrower, Holdings, Wells Fargo Bank and Wells Fargo Securities, LLC.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
19
 
 
 

--------------------------------------------------------------------------------

 
          
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that for
purposes of determining compliance with the covenants contained in Section 7.1,
all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 4.1, and
provided, further, all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (ASC 825) (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, (v)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vi) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
SECTION 2. 
 
AMOUNT AND TERMS OF COMMITMENTS
 
2.1 Revolving Commitments.
 
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Revolving Percentage
of the sum of (i) the L/C Obligations then outstanding and (ii) the aggregate
principal amount of the Swingline Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment.  During the Revolving Commitment
Period, the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.
 
20
 
 
 

--------------------------------------------------------------------------------

 
(b) Notwithstanding the foregoing, no Lender shall be obligated to make a
Revolving Loan hereunder if the aggregate principal amount at any one time
outstanding of such Lender’s Revolving Percentage of the Total Revolving
Extensions of Credit exceeds such Lender’s Revolving Commitment.
 
(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section 9.7
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any such payment on any date shall not relieve
any other Lender of its corresponding obligation, if any, hereunder to do so on
such date, but no Lender shall be responsible for the failure of any other
Lender to so make its Loan, purchase its participation or to make any such
payment required hereunder.
 
(d) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
 
2.2 Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
a.m., Charlotte time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) on the requested Borrowing Date,
in the case of ABR Loans), specifying (i) the amount and Type of Revolving Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective lengths of the initial Interest Period
therefor.  Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof, and (y) in the case of Eurodollar Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof; provided, however, that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are ABR Loans in other amounts pursuant to Section
2.3(d).  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make its
Revolving Percentage of each borrowing available to the Administrative Agent for
the account of the Borrower (or, with respect to Section 3.7, the applicable
Issuing Lender) at the Funding Office prior to 1:00 p.m., Charlotte time, on the
Borrowing Date requested by or on behalf of the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower (or, with respect to Section 3.7, the applicable
Issuing Lender) by the Administrative Agent crediting the account of the
Borrower (or, with respect to Section 3.7, the applicable Issuing Lender) on the
books of such Funding Office with the aggregate of the amounts made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent or, at the Borrower’s (or, with respect to Section 3.7, the
applicable Issuing Lender’s) option, by effecting a wire transfer of such
amounts to an account designated by the Borrower (or, with respect to Section
3.7, the applicable Issuing Lender) to the Administrative Agent.
 
21
 
 
 

--------------------------------------------------------------------------------

 
2.3 Swingline Commitment.
 
(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect), (ii) the Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero and (iii) the Swingline Lender shall not make any
Swingline Loan if any Lender is at that time a Defaulting Lender, unless the
Swingline Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to Swingline Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Swingline Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with respect to
the Defaulting Lender arising from either the Swingline Loan then proposed to be
made or that Swingline Loan and all other Swingline Loans as to which the
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion; and provided, further, that the Borrower shall not use the
proceeds of any Swingline Loan to refinance any outstanding Swingline
Loan.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Each Swingline Loan shall, at the
election of the Borrower, accrue interest at either (x) the LIBOR Market Index
Rate plus the Applicable Margin for Eurodollar Loans or (y) the ABR plus the
Applicable Margin for ABR Loans, in each case as such rate is in effect from
time to time while such Swingline Loan is outstanding.  Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Revolving Percentage times the amount of such Swingline Loan.
 
(b) The Borrower shall repay (i) each outstanding Swingline Loan not later than
14 Business Days after the date such Swingline Loan was advanced pursuant to
Section 2.3(a), and (ii) all outstanding Swingline Loans on the Revolving
Termination Date.
 
(c) The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans.  Until each Lender funds its Refunded Swingline
Loan pursuant to Section 2.4 with respect to any Swingline Loan made by the
Swingline Lender, interest in respect of such Lender’s Revolving Percentage of
such Swingline Loan shall be solely for the account of the Swingline Lender.
 
22
 
 
 

--------------------------------------------------------------------------------

 
(d) The Borrower shall make all payments of principal and interest in respect of
the Swingline Loans directly to the Swingline Lender.
 
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a) Whenever the Borrower desires that the Swingline Lender make Swingline
Loans, it shall give the Administrative Agent and the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M.,
Charlotte, North Carolina time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date (which shall be
a Business Day during the Revolving Commitment Period) and (iii) whether the
Borrower elects for such Swingline Loan to accrue interest at the LIBOR Market
Index Rate plus the Applicable Margin for Eurodollar Loans or at the ABR plus
the Applicable Margin for ABR Loans.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $1,000,000 or a whole multiple of
$100,000 in excess thereof.  Not later than 3:00 P.M., Charlotte, North Carolina
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds
or, at the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender to the Administrative Agent no later than 12:00
Noon, Charlotte, North Carolina time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice,
together with all interest accrued and unpaid thereon, to repay the Swingline
Lender.  Revolving Loans made pursuant to this Section 2.4(b) initially shall
bear interest at the ABR plus the Applicable Margin for ABR Loans.  Each Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., Charlotte, North Carolina time, one Business Day after the date of such
notice.  The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans and all
interest accrued and unpaid thereon.  The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans and all interest accrued and unpaid
thereon to the extent amounts received from the Lenders are not sufficient to
repay in full such Refunded Swingline Loans and all interest accrued and unpaid
thereon.  The Administrative Agent shall give the Borrower prompt notice of any
such charge against the Borrower’s account.
 
23
 
 
 

--------------------------------------------------------------------------------

 
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b) (the “Refunding Date”), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding, together with
all interest accrued and unpaid thereon, that were to have been repaid with such
Revolving Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Lender or
the Borrower may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Loan Party; (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
2.5 Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time in respect of
such Loans.  The Administrative Agent shall maintain the Register pursuant to
Section 10.6(f), and a record therein for each Lender, in which shall be
recorded (i) the amount of each Loan made by such Lender, the interest rate
applicable thereto and each Interest Payment Date applicable thereto, and (ii)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower on account of such Loan.  The entries made in the Register and the
records of each Lender maintained pursuant to this Section 2.5shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such record, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made by such Lender in accordance with the terms of this Agreement.
 
24
 
 
 

--------------------------------------------------------------------------------

 
(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Note evidencing the Revolving Loans of such Lender and, in the case of the
Swingline Lender only, a Swingline Note evidencing the Swingline Loans of the
Swingline Lender, payable to the order of such Lender.
 
2.6 Facility Fees, etc.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender in accordance with its Revolving Percentage a facility fee for the
period from and including the date hereof to the Revolving Termination Date,
computed at the Facility Fee Rate on the average daily amount of the Revolving
Commitment of such Lender in effect (whether or not then being used) during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on September 30, 2010; provided, however, that no facility fee
shall accrue on the Revolving Commitment of a Defaulting Lender during any
period that such Lender shall be a Defaulting Lender.
 
(b) The Borrower agrees to pay to the Administrative Agent, the Co-Syndication
Agents and the Arrangers the fees in the amounts and on the dates previously
agreed to in the Fee Letters.
 
2.7 Termination or Reduction of Revolving Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof
pursuant to Section 2.9, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $10,000,000, or an integral multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Revolving Commitments then in effect.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Commitments.
 
2.8 Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and no later than 11:00 a.m.,
Charlotte time, on the date of such prepayment in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.18.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of the Loans shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.
 
25
 
 
 

--------------------------------------------------------------------------------

 
2.9 Prepayments on Revolving Commitment Reductions.  Any reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Total Revolving
Extensions of Credit would exceed the amount of the Total Revolving Commitments
as so reduced; provided that if the aggregate principal amount of Revolving
Loans and Swingline Loans then outstanding is less than the amount of such
excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions satisfactory to the Administrative Agent.  The application
of any prepayment pursuant to this Section 2.9 shall be made, first, to ABR
Loans and, second, to Eurodollar Loans.  Each prepayment of the Loans under this
Section 2.9 shall (i) be accompanied by accrued interest to the date of such
prepayment on the amount prepaid and (ii) be applied to the Loans of the Lenders
in accordance with their respective Revolving Percentages.
 
2.10 Conversion and Continuation Options.
 
(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when a Default or an Event of Default has
occurred and is continuing.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
26
 
 
 

--------------------------------------------------------------------------------

 
2.11 Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (b) no more than six Eurodollar Tranches shall
be outstanding at any one time.
 
2.12 Interest Rates and Payment Dates.
 
(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin for Eurodollar Loans.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin for ABR Loans.
 
(c) Each Swingline Loan (other than an ABR Loan) shall bear interest at the rate
set forth in Section 2.3(a).
 
(d) Upon the occurrence and during the continuance of any Event of Default under
Sections 8(a) or 8(f), or (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the ABR plus the Applicable Margin or the Eurodollar Rate plus the
Applicable Margin) plus 2% (or, in the case of interest, fees and other amounts
for which no rate is provided hereunder, at the ABR (plus the Applicable Margin)
plus 2%), and, in each case, such default interest shall be payable on
demand.  To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against the Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.
 
(e) Interest in respect of all Revolving Loans and all Swingline Loans shall be
payable in arrears on each Interest Payment Date.  Notwithstanding the
foregoing, interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.
 
2.13 Computation of Interest and Fees.
 
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
 
27
 
 
 

--------------------------------------------------------------------------------

 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).
 
2.14 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(i) the Administrative Agent shall have determined in its reasonable and good
faith judgment (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the actual cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period;
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent (upon
the instruction of the Required Lenders in the case of clause (ii) above), no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.  The
Administrative Agent shall promptly withdraw such notice when Eurodollar Loans
are again available.
 
2.15 Pro Rata Treatment and Payments.
 
(a) Each borrowing by the Borrower from the Lenders hereunder (other than the
borrowing of Swingline Loans), and, subject to Section 2.23(a), each payment by
the Borrower on account of any facility fee and any reduction of the Revolving
Commitments of the Lenders shall be made according to the respective Revolving
Percentage of each of the relevant Lenders.
 
(b) Subject to Section 2.23(a), each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made
according to the respective Revolving Percentage of each Lender.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Charlotte
time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
28
 
 
 

--------------------------------------------------------------------------------

 
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.
 
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
2.16 Requirements of Law.
 
(a) If any Change in Law:
 
29
 
 
 

--------------------------------------------------------------------------------

 
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.17 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any amounts pursuant to this paragraph, it shall promptly
notify the Borrower in writing (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled; provided that the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such period for which the Borrower shall be required to
compensate the Lenders shall be extended to include the period of such
retroactive effect.
 
(b) If any Lender shall have determined that any Change in Law regarding capital
requirements shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than three
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
period for which the Borrower shall be required to compensate the Lenders shall
be extended to include the period of such retroactive effect
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
30
 
 
 

--------------------------------------------------------------------------------

 
2.17 Taxes.
 
(a) All payments made by the Borrower under this Agreement or any other Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) of this Section or (ii) that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Lender, within ten days after demand therefor, for the full amount of
any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or such Issuing Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Failure or delay on the part of the Administrative
Agent, any Lender or any Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of the Administrative Agent’s, such
Lender’s or such Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate the Administrative Agent,
a Lender or an Issuing Lender pursuant to this Section for any Non-Excluded
Taxes or Other Taxes imposed or asserted against the Administrative Agent, such
Lender or such Issuing Lender more than 90 days prior to the date that the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
notifies the Borrower of the imposition or assertion of such Non-Excluded Taxes
or Other Taxes and of the Administrative Agent’s, such Lender’s or such Issuing
Lender’s intention to claim indemnification therefor (except that, if the
imposition or assertion of such Non-Excluded Taxes or Other Taxes giving rise to
such claim for indemnification is retroactive, then the 90 day period referred
to above shall commence on the date the Administrative Agent, such Lender or
such Issuing Lender obtains knowledge of the same).  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.
 
31
 
 
 

--------------------------------------------------------------------------------

 
(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.
 
(e) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Non-U.S. Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Non-U.S. Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
32
 
 
 

--------------------------------------------------------------------------------

 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent (A) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller, and (B) other documentation reasonably requested by the Borrower and
the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.
 
(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and for a period of one year after the indefeasible payment in full of all
Obligations and the termination of this Agreement and the other Loan Documents.
 
2.18 Compensation.  The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain Eurodollar
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
Eurodollar Loan does not occur on a date specified therefor in the notice of
borrowing or notice of conversion/continuation provided by the Borrower to the
Administrative Agent, (ii) if any repayment, prepayment or conversion of any
Eurodollar Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.21 or any acceleration of the maturity of the Loans pursuant to
Section 9.2), (iii) if any prepayment of any Eurodollar Loan is not made on any
date specified in a notice of prepayment given by the Borrower or (iv) as a
consequence of any other failure by the Borrower to make any payments with
respect to any Eurodollar Loan when due hereunder.  Calculation of all amounts
payable to a Lender under this Section 2.18 shall be made as though such Lender
had actually funded its relevant Eurodollar Loan through the purchase of a
Eurodollar deposit bearing interest at the Eurodollar Rate in an amount equal to
the amount of such Eurodollar Loan, having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund its Eurodollar
Loans in any manner it sees fit and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this Section 2.18.  A
certificate (which shall be in reasonable detail) showing the bases for the
determinations set forth in this Section 2.18 by any Lender as to any additional
amounts payable pursuant to this Section 2.18 shall be submitted by such Lender
to the Borrower either directly or through the Administrative
Agent.  Determinations set forth in any such certificate made in good faith for
purposes of this Section 2.18 of any such losses, expenses or liabilities shall
be conclusive absent manifest error.
 
33
 
 
 

--------------------------------------------------------------------------------

 
2.19 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16, 2.17(a) or 2.20 with
respect to such Lender, to the extent permitted by law, it will designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, are not disadvantageous to
such Lender, and provided, further, that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.16, 2.17(a) or 2.20.
 
2.20 Illegality.  If the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
shall make it unlawful, impossible or impracticable for any Lender to make,
maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent and the Borrower thereof (with supporting documentation) of
such event, then such Lender’s Revolving Commitment shall be suspended and, 30
days following such notification, shall be canceled if such unlawfulness,
impossibility or impracticability shall then be continuing.  The Borrower shall
prepay such Lender’s Loans or convert such Eurodollar Loans to ABR Loans at the
time or times and to the extent necessary to avoid such unlawfulness, together
with unpaid accrued interest thereon, unpaid accrued fees and any other amounts
due and payable to such Lender, unless, in either case, prior thereto, the
Borrower shall have given notice to such Lender that the Borrower will require
such Lender to assign and transfer all of its interests in this Agreement
pursuant to Section 2.21 and shall have caused such Lender to have so assigned
and transferred such interests.
 
2.21 Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a), (b) requires relief pursuant to Section 2.20 or (c) is a
Defaulting Lender or a Nonconsenting Lender, in each case with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or
2.17(a) or relief pursuant to Section 2.20, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender for any amounts owing under Section 2.18 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be an Eligible Assignee,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay to the Lender being replaced all additional amounts (if any) required
pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  If any circumstances arise which result, or such Lender becomes aware
of any circumstances which are expected to result, in the Borrower having to
make such compensation or indemnification or in it becoming illegal for such
Lender to make, fund or maintain such Lender’s Eurodollar Loans, such Lender
shall use its commercially reasonable efforts to notify the Borrower thereof
and, in consultation with the Borrower, such Lender shall take all steps, if
any, it determines are reasonable and the Borrower determines are acceptable to
mitigate the effect of those circumstances; provided that no delay or failure by
any Lender to provide any such notice shall affect the obligations of the
Borrower hereunder.
 
34
 
 
 

--------------------------------------------------------------------------------

 
2.22 Increase in Revolving Commitments.
 
(a) Prior to the Revolving Termination Date, the Borrower may submit to the
Administrative Agent the Borrower’s written request that the Revolving
Commitments be increased, in each case by a minimum amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, up to a total amount so that
the Total Revolving Commitments do not exceed on any such occasion
$1,250,000,000 (the requested amount on each such occasion being the “Maximum
Revolving Commitments”), and the Administrative Agent shall promptly give notice
of such request to each Lender (the “Revolving Commitment Increase
Notice”).  Within 15 Business Days after its receipt from the Administrative
Agent of a Revolving Commitment Increase Notice, each Lender that desires to
increase its Revolving Commitment in response to such request (each such Lender,
a “Consenting Lender”) shall deliver written notice to the Administrative Agent
of its election to increase its Revolving Commitment and the maximum amount of
such increase (for each Consenting Lender, its “Additional Revolving
Commitment”), which may not be larger than the excess of (a) the Maximum
Revolving Commitments, over (b) the Total Revolving Commitments then in
effect.  The failure of any Lender to so notify the Administrative Agent of its
election and its Additional Revolving Commitment, if any, shall be deemed to be
a refusal by such Lender to increase its Revolving Commitment.
 
(b) If the sum of the Revolving Commitments then in effect plus the aggregate
Additional Revolving Commitments pursuant to Section 2.22(a) is less than the
Maximum Revolving Commitments, then the Borrower may obtain the remainder of the
Maximum Revolving Commitment from one or more new banks or other financial
institutions acceptable to the Borrower and the Administrative Agent (which
acceptance shall not be unreasonably withheld) (each a “New Lender”).  Upon (i)
the execution of a joinder agreement with respect to this Agreement by such New
Lender and acceptance thereof by the Administrative Agent, (ii) the execution
and delivery by the Borrower of any Notes requested by the New Lender evidencing
its Loans, and (iii) delivery of notice to the Lenders by the Administrative
Agent setting forth the effective date of the addition of the New Lender(s)
hereunder and the amount of such New Lender(s)’ Revolving Commitment(s), such
New Lender(s) shall be for all purposes Lender(s) party to this Agreement to the
same extent as if original parties hereto with Revolving Commitment(s) as set
forth on the joinder agreement executed by the New Lender(s); provided, however,
(i) the Total Revolving Commitments of all Lenders (including any New Lenders)
shall not exceed in the aggregate the Maximum Revolving Commitments, and (ii)
the Revolving Commitments of all Lenders that are parties hereto prior to the
addition of any New Lender shall not be affected by the addition of such New
Lender.
 
35
 
 
 

--------------------------------------------------------------------------------

 
(c) If the Total Revolving Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.
 
(d) Prior to any increase in the Revolving Commitments becoming effective
pursuant to this Section 2.22, Borrower and Guarantor shall deliver such
opinions of counsel for the Borrower and the Guarantor with respect thereto as
the Administrative Agent may reasonably request, no Default or Event of Default
shall then exist or have occurred and be continuing, and the other conditions
set forth in Section 5.2 shall have been satisfied. Effective on the date on
which the increase in Revolving Commitments pursuant to this Section 2.22 takes
effect, which date shall be mutually agreed upon by the Borrower, the
Administrative Agent, and each Lender or New Lender increasing or providing, as
the case may be, its Revolving Commitments, (i) all Loans outstanding hereunder
shall be converted into, and shall be advanced as, Eurodollar Loans or ABR Loans
(or both) as selected by the Borrower by notice to the Administrative Agent in
accordance with the provisions of Section 2.22, such that all such Loans are
held by the Lenders (including any New Lenders) in the proportion of their
Revolving Percentages, as determined taking into account the increase in the
Revolving Commitments, and (ii) each New Lender and each other Lender increasing
its Revolving Commitment shall advance any additional amounts to be advanced by
it hereunder, by making funds available to the Administrative Agent, in
immediately available funds, not later than 1:00 p.m. Charlotte, North Carolina
time on such date.  After the Administrative Agent’s receipt of such funds, the
Administrative Agent shall disburse to the non-Consenting Lenders any resulting
repayments of such outstanding Loans.  If any conversion or payment of a
Eurodollar Loan pursuant to the foregoing provisions occurs on a day that is not
the last day of the applicable Interest Period, the provisions of Section 2.18
shall apply thereto.
 
2.23 Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.1.
 
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
or the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by any Issuing Lender or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender in
respect of any participation in any Letter of Credit or Swingline Loan; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts then owing to the Lenders,
the Issuing Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against that Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts then owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or any L/C Obligations in respect of which such Defaulting
Lender has not fully funded its share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied to pay the
Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
 
36
 
 
 

--------------------------------------------------------------------------------

 
(iii) Any Defaulting Lender shall be entitled to receive any Facility Fee for
any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding amount of the Revolving Loans funded
by it, and (2) its Revolving Percentage of the stated amount of Letters of
Credit and Swingline Loans for which it has provided Cash Collateral pursuant to
Section 2.23(c) (and the Borrower shall (A) be required to pay each of the
Issuing Lenders and the Swingline Lender the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender, and (B) not be required
to pay the remaining amount of such fee that otherwise would have been required
to have been paid to that Defaulting Lender).
 
(iv) All or any part of such Defaulting Lender’s L/C Obligations and its
Swingline Exposure shall automatically (effective on the day such Lender becomes
a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) no Default shall have occurred and be continuing (and, unless the
Borrower shall have otherwise notified the Administrative Agent at the time, the
Borrower shall be deemed to have represented and warranted that such condition
is satisfied at such time), and (y) such reallocation does not cause the
Revolving Extensions of Credit of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment.  For the avoidance of doubt and
notwithstanding any provision in this Agreement to the contrary, the Borrower
shall not be required under this Agreement to deliver to the Administrative
Agent any Cash Collateral unless and until the aggregate Revolving Commitment of
all Lenders who are not Defaulting Lenders is less than the aggregate amount of
all Revolving Extensions of Credit outstanding at such time.
 
37
 
 
 

--------------------------------------------------------------------------------

 
(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s L/C Obligations and its Swingline Exposure (after giving effect to any
partial reallocation pursuant to clause (iv) above) in accordance with the
procedures set forth in Section 2.23(c) for so long as such L/C Obligations and
Swingline Loans are outstanding.
 
(b) If the Borrower, the Administrative Agent, each Issuing Lender and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Percentages (without
giving effect to Section 2.23(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of the Borrower or any other party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
(c) At any time that there shall exist a Defaulting Lender, and to the extent
that Cash Collateral is required to be delivered pursuant to Section 2.23(a),
within two Business Days upon the request of the Administrative Agent, any
Issuing Lender or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.23(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
 
(i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent.  The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to clause (ii) below.  If at any time the Administrative Agent
reasonably determines that Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
 
38
 
 
 

--------------------------------------------------------------------------------

 
(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.23 in respect of Letters of
Credit or Swingline Loans shall be held and applied to the satisfaction of the
specific L/C Obligations or Swingline Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
 
(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee)), or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.23 may be
otherwise applied in accordance with Section 2.15), and (y) the Person providing
Cash Collateral and each applicable Issuing Lender or Swingline Lender may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
 
 
SECTION 3.                                
 
LETTERS OF CREDIT
 
3.1 L/C Commitment.
 
(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.6(a), agrees to
issue Letters of Credit for the account of the Borrower on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by the Issuing Lender; provided that the Borrower shall not request the
Issuing Lenders to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero,
(iii) if Wells Fargo Bank or Bank of America is the Issuing Lender, such Issuing
Lender’s outstanding L/C Obligations would exceed $125,000,000 or, for any other
Issuing Lender, if such Issuing Lender’s outstanding L/C Obligations would
exceed the amount of the Letters of Credit such Issuing Lender has agreed to
issue and (iv) if any Lender is at that time a Defaulting Lender, unless such
Issuing Lender has entered into an arrangement, including the delivery of Cash
Collateral, satisfactory to such Issuing Lender (in its sole discretion) with
the Borrower or such Lender to eliminate such Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such Issuing Lender has actual or potential Fronting Exposure, as it
may elect in its sole discretion.  Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $2,500,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire no later than the date
that is five Business Days prior to the Revolving Termination Date.
 
39
 
 
 

--------------------------------------------------------------------------------

 
(b) At no time shall any Issuing Lender be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
 
3.2 Procedure for Issuance of Letter of Credit.  The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.  Upon receipt of any Application, such Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than two Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower.  The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof.  The applicable Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
3.3 Existing Letters of Credit.  The Borrower, Holdings, each Issuing Lender and
the Lenders agree that, as of the Closing Date, each Existing Letter of Credit
issued for the account of the Borrower and set forth on Schedule 3.3 on the
Closing Date will be deemed issued by the Issuing Lender identified on Schedule
3.3 for the account of the Borrower under this Agreement as a Letter of Credit.
 
3.4 Issuing Lender Reports.  Unless otherwise agreed by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Lender issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Lender shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Lender makes any payment under any Letter of Credit, the date
and amount of such payment, (iii) on any Business Day on which the Borrower
fails to reimburse any payment under any Letter of Credit required to be
reimbursed to such Issuing Lender on such day, the date of such failure and the
amount of such payment and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Lender.
 
40
 
 
 

--------------------------------------------------------------------------------

 
3.5 Fees and Other Charges.
 
(a) The Borrower will pay to the Administrative Agent a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, which fee shall be shared ratably among
the Lenders according to their respective Revolving Percentages and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date;
provided, however, that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Lender pursuant to Section 2.23(c) shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Revolving Percentages allocable
to such Letter of Credit pursuant to Section 2.23(a)(iv), with the balance of
such fee, if any, payable to the Issuing Lender for its own account.  In
addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee in the amount set forth in the applicable Fee Letter, payable
quarterly in arrears on each L/C Fee Payment Date after the Issuance Date.
 
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such customary and reasonable costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
3.6 L/C Participations.
 
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lenders, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in each Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by it and the amount of each draft paid by each Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit for
which such Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement or which is not converted to ABR
Loans pursuant to Section 3.7 of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed.
 
41
 
 
 

--------------------------------------------------------------------------------

 
(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.6(a) in respect of any unreimbursed portion of any
payment made by an Issuing Lender under any Letter of Credit is not paid to such
Issuing Lender on the date such payment is due, such L/C Participant shall pay
to such Issuing Lender on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360; provided that if any such amount
required to be paid by any L/C Participant pursuant to Section 3.6(a) is not
made available to such Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Facility.  A certificate of any Issuing Lender submitted
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.
 
(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.6(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.
 
3.7 Reimbursement Obligation of the Borrower.
 
(a) The Borrower agrees to reimburse each Issuing Lender on the Business Day
next succeeding the Business Day on which such Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender for the amount of (a) such draft so paid and (b)
any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment.  Each such payment shall be made to such
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 2.12(b) and (ii) thereafter, Section 2.12(d).
 
(b) Unless the Borrower shall have notified the applicable Issuing Lender and
the Administrative Agent prior to 11:00 a.m., Charlotte time, on the Business
Day immediately prior to the date on which such draft is honored that the
Borrower intends to reimburse such Issuing Lender for the amount of such draft
in funds other than from the proceeds of Loans, the Borrower shall be deemed to
have timely given a notice of borrowing to the Administrative Agent requesting
the Lenders to make an ABR Loan on the date on which such draft is honored in an
exact amount due to such Issuing Lender.  The Administrative Agent shall notify
the Lenders of such borrowing in accordance with Section 2.2, and each Lender
shall make the proceeds of its ABR Loan included in such borrowing available to
the Administrative Agent for the account of such Issuing Lender in accordance
with Section 2.2.  The proceeds of such borrowing shall be applied directly by
the Administrative Agent to reimburse the applicable Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment.
 
42
 
 
 

--------------------------------------------------------------------------------

 
(c) If for any reason an ABR Loan may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each L/C Participant (other than the applicable
Issuing Lender) shall be obligated to fund the participation that such L/C
Participant purchased pursuant to Section 3.6(a) in an amount equal to such L/C
Participant’s Revolving Percentage in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by such Issuing Lender thereunder on and as of the date which such
ABR Loan should have occurred pursuant to this Section 3.7.
 
3.8 Obligations Absolute.  The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.7 shall not be affected by, among other things, (i)
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
(ii) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee, (iii) any payment by any Issuing Lender
against presentation of a draft or certificate that does not comply with the
terms of the applicable Letter of Credit, or (iv) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or any Subsidiary.  No Issuing Lender shall be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender.  The
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.
 
3.9 Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender receiving such draft
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of such Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
43
 
 
 

--------------------------------------------------------------------------------

 
3.10 Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
 
3.11 Role of Issuing Lenders.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Lender shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Issuing
Lenders, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of
Credit.  The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
Issuing Lenders, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable or responsible for any of the matters described in clauses (i)
through (iv) of Section 3.8; provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against an Issuing
Lender, and an Issuing Lender may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
Issuing Lender’s willful misconduct or gross negligence or such Issuing Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
Issuing Lender shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
3.12 The Issuing Lenders.  Each Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Lender shall have all of the rights,
benefits and immunities (a) provided to the Administrative Agent in Section 9
with respect to any acts taken or omissions suffered by it in connection with
Letters of Credit issued by it or proposed to be issued by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Section 9 included each Issuing Lender with respect to such
acts or omissions, and (b) as additionally provided herein with respect to each
Issuing Lender.
 
44
 
 
 

--------------------------------------------------------------------------------

 
3.13 Effectiveness.  Notwithstanding any termination of the Revolving
Commitments or repayment of the Loans, or both, the obligations of the Borrower
under this Section 3 shall remain in full force and effect until all of the
Issuing Lenders and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.
 
 
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
 
4.1 Financial Condition.  The audited consolidated balance sheet of Holdings as
at December 31, 2009, and the related consolidated statements of income,
retained earnings and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present in all material respects the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  The unaudited consolidated balance sheet of Holdings as
at June 30, 2010, and the related unaudited consolidated statements of income,
retained earnings and cash flows for the six-month period ended on such date,
fairly present in all material respects the consolidated financial condition of
Holdings as at such date, and the consolidated results of its operations and its
consolidated cash flows for the six-month period then ended (subject to normal
year end audit adjustments).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
 
4.2 No Change.  Since December 31, 2009, no event or condition has occurred or
changed that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3 Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that such non-compliance, singly or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
45
 
 
 

--------------------------------------------------------------------------------

 
4.4 Power; Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No authorization or approval of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, other than any such consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect.  Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law or any material Contractual Obligation of any of Holdings,
the Borrower or their respective Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.  No Requirement of Law or Contractual Obligation
applicable to Holdings, the Borrower or any of their respective Subsidiaries
could reasonably be expected to have a Material Adverse Effect.
 
4.6 Litigation.  No litigation, arbitration or administrative proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened (i) against Holdings or the Borrower or
any of their respective Subsidiaries to restrain the entry by Holdings or the
Borrower into, the enforcement of or exercise of any rights by the Lenders or
the Administrative Agent under, or the performance or compliance by the Borrower
with any obligations under, this Agreement, the Notes, or the Guarantee
Agreement, or (ii) against Holdings or the Borrower or any of their Subsidiaries
which has had or would reasonably be expected to have a Material Adverse Effect.
 
4.7 No Default.  No Default or Event of Default has occurred and is continuing.
 
4.8 Ownership of Property; Liens.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property which is material to the
operation of such Group Member’s business, and good title to, or a valid
leasehold interest in, all its other property which is material to the operation
of such Group Member’s business, and none of such property is subject to any
Lien except as permitted by Section 7.2.
 
4.9 Intellectual Property.  (i) Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim and (iii) the use of Intellectual
Property which is material to the operation of each Group Member’s business does
not infringe on the rights of any Person in any material respect.
 
46
 
 
 

--------------------------------------------------------------------------------

 
4.10 Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (except as permitted under Section 7.2(c)), and, to the knowledge
of Holdings and the Borrower, no claim is being asserted, with respect to any
such tax, fee or other charge (other than any such tax, fee or charge, the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member).
 
4.11 Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in any manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1, as applicable,
referred to in Regulation U.  After application of the proceeds of all Loans and
any purchases funded thereby, less than 25% of the assets of Holdings and the
Borrower and their Subsidiaries consist of “margin stock” (as defined in
Regulation U).
 
4.12 ERISA.  Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and, to the
knowledge and belief of Holdings and the Borrower, each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability or loss under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability or loss under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made, in any case where,
either singly or in the aggregate, the aggregate amount of loss or liability
could not reasonably be expected to have a Material Adverse Effect.
 
47
 
 
 

--------------------------------------------------------------------------------

 
4.13 Investment Company Act; Other Regulations.  No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to borrow Loans or obtain other Revolving
Extensions of Credit under this Agreement.
 
4.14 Subsidiaries.  As of the Closing Date, (a) Schedule 4.14 sets forth the
name and jurisdiction of incorporation of each Subsidiary of each of Holdings
and the Borrower and, as to each such Subsidiary, the percentage of each class
of Capital Stock owned by any Loan Party, and whether such Subsidiary is then a
Restricted Subsidiary or Unrestricted Subsidiary, and (b) except as set forth on
Schedule 4.14, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock performance grants
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of Holdings, the Borrower or any of their
respective Subsidiaries, except as created by the Loan Documents.
 
4.15 Use of Proceeds.  The proceeds of the Loans and the Letters of Credit shall
be used to repay Indebtedness under the Existing Credit Agreement, to support
the issuance of commercial paper by the Borrower, to fund Permitted
Acquisitions, capital expenditures and repurchases of shares of Capital Stock of
Holdings, to issue standby and/or direct pay letters of credit, to provide for
ongoing working capital needs, and for general corporate purposes of Holdings,
the Borrower and the other Group Members.
 
4.16 Environmental Matters.  Except (i) as may be disclosed on Schedule 4.16, or
(ii) as, either singly or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by any of Holdings,
the Borrower, or their respective Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
 
(b) none of Holdings, the Borrower, or their respective Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor does Holdings or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
48
 
 
 

--------------------------------------------------------------------------------

 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any of Holdings, the Borrower, or their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
4.17 Accuracy of Information, etc.  No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or written statement furnished by any Loan
Party or other statement made or furnished by a Responsible Officer of any Loan
Party, in each case to the Administrative Agent or the Lenders, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished (or, in the case of the Confidential
Information Memorandum, as of the date of this Agreement), any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading.  There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
4.18 Solvency.  Each Loan Party is, and after giving effect to the incurrence of
all Obligations being incurred in connection herewith, will be and will continue
to be, Solvent.
 
4.19 Status of Loans and Guarantee Agreement.  The obligations of Borrower and
Holdings in respect of the Loans, the Reimbursement Obligations, and Guarantee
Agreement, respectively, constitute senior, unsubordinated, unsecured, direct
obligations of such Loan Parties and rank pari passu with such Loan Parties’
other senior, unsubordinated, unsecured obligations.
 
49
 
 
 

--------------------------------------------------------------------------------

 
4.20 OFAC.  No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.
 
4.21 PATRIOT Act.  Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended
 
 
SECTION 5.
 
CONDITIONS PRECEDENT
 
5.1 Conditions to Initial Extension of Credit.  The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction on the Closing Date of the following conditions precedent:
 
(a) Credit Agreement; Guarantee Agreement.  The Administrative Agent shall have
received (i)  this Agreement executed and delivered by the Agents, Holdings, the
Borrower and each Lender, (ii) the Notes requested by the Lenders as executed
and delivered by the Borrower, and (iii) the Guarantee Agreement executed and
delivered by Holdings.
 
(b) Fees.  The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid (including, without limitation, all fees
due under the Fee Letters), and all expenses for which invoices have been
presented (but only the reasonable fees and out-of-pocket expenses of one legal
counsel to the Administrative Agent), on or before the Closing Date.
 
(c) Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
 
(d) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of (1) Kilpatrick Stockton LLP, counsel to Holdings and the
Borrower, and (2) Woodburn and Wedge, special Nevada counsel to the Borrower,
substantially in the forms of Exhibits E-1, and E-2.  Such legal opinions shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
 
50
 
 
 

--------------------------------------------------------------------------------

 
(e) Certificate of Officers.  The Administrative Agent shall have received
certificates of the Secretary or an Assistant Secretary of the Borrower and
Holdings containing specimen signatures of the persons authorized to execute the
Loan Documents on behalf of the Borrower and Holdings, and any other documents
provided for herein or therein, together with (x) copies of resolutions of the
Boards of Directors of the Borrower and Holdings authorizing the execution and
delivery of the Loan Documents, (y) copies of the Borrower’s and Holdings’
articles or certificate of incorporation, by-laws, and other governing or
organizational documents, and (z) a certificate of good standing from the Office
of the Secretary of State of the state of organization of each of the Borrower
and Holdings.
 
(f) Termination of Existing Credit Agreement.  Prior to or simultaneously with
the effectiveness of this Agreement, the Borrower shall have repaid all
outstanding advances and shall have paid all other amounts payable under the
Existing Credit Agreement, and the commitments under such Existing Credit
Agreement shall have been terminated.
 
(g) Other Documents.  The Administrative Agent shall have received such other
documents, certificates, information and legal opinions as it or the Required
Lenders may have reasonably requested.
 
(h) PATRIOT Act.  The Borrower and Holdings shall have delivered to the
Administrative Agent all documentation and other information requested by the
Administrative Agent that is required to satisfy applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT Act.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, other than the payment of fees
required to be paid under Section 5.1(b), which requirement shall be satisfied
only upon a Lender’s receipt of such payment in immediately available funds,
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.
 
5.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except (i) to the extent any representation and warranty expressly
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 4.1 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1, and (ii) no representation or warranty shall be
deemed made as of any date subsequent to the Closing Date as to the matters set
forth in Section 4.2 and Section 4.6(ii).
 
51
 
 
 

--------------------------------------------------------------------------------

 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
 
SECTION 6.
 
AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each other Group Member to:
 
6.1 Financial Statements.  Furnish to the Administrative Agent  for delivery to
the Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries and a copy of the separate unaudited
balance sheet (or, if audited financial statements are otherwise prepared or
required to be prepared for such Unrestricted Subsidiary, audited balance sheet)
of each Unrestricted Subsidiary, in each case as at the end of such year and the
related audited (or, in the case of any Unrestricted Subsidiary for which
audited statements are not required by this Section 6.1(a), unaudited)
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
for such fiscal year without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Holdings’
independent certified public accountants of nationally recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings
(other than the last fiscal quarter of each fiscal year), a copy of the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries, and a copy of the separate unaudited consolidated balance sheet of
each Unrestricted Subsidiary, in each case as at the end of such quarter and the
related unaudited statements of income and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as having been prepared in accordance with GAAP (subject to
normal year end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for the omission of footnotes in the quarterly
financial statements).
 
52
 
 
 

--------------------------------------------------------------------------------

 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent for
delivery to the Lenders (or, in the case of clause (d), to the relevant Lender):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be;
 
(b) (i) prompt notice to the Administrative Agent of any failure by Holdings or
the Borrower to file with the SEC any annual report on Form 10 K or quarterly
report on Form 10 Q on or before the date such report is required to be filed
pursuant to SEC regulations, and (ii) within five days after the same is filed,
notice to the Administrative Agent of the filing of any such annual report on
Form 10-K or quarterly report on Form 10-Q that had not previously been filed by
Holdings or the Borrower as described in the preceding clause (i), and the
availability to the Lenders of such filing through electronic access;
 
(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by Holdings or the Borrower with the SEC of any proxy statement,
and the availability to the Lenders of such filing through electronic access;
and
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
6.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its Federal,
state and other material taxes and other material obligations of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
with respect thereto have been provided on the books of the relevant Group
Member.
 
6.4 Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
53
 
 
 

--------------------------------------------------------------------------------

 
6.5 Maintenance of Property; Insurance.  (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain insurance (either with financially sound
insurance companies or through self-insurance) on all its property in at least
such amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
 
6.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in respect of Holdings, the Borrower, and their
respective Subsidiaries in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to their business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records during normal business hours and, if no Event of Default has occurred
and is continuing, upon reasonable notice and as often as may reasonably be
desired and to discuss their respective businesses, operations, properties and
financial and other condition with their respective officers and employees and
with their independent certified public accountants; provided, that unless an
Event of Default has occurred and is continuing, the Administrative Agent and
the Lenders shall use their reasonable efforts to coordinate any such visits or
inspections so as to minimize disruption of the conduct of their respective
businesses, as applicable.
 
6.7 Notices.  Promptly, and in any event within three Business Days after any
Responsible Officer of the Borrower or Holdings knows or has reason to know of
the same, give notice to the Administrative Agent and each Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Borrower, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Borrower, or their respective Subsidiaries and any
Governmental Authority, and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, that in any of the foregoing cases (i) through (iii) singly or in
the aggregate, could reasonably be expected to result in liabilities, losses or
claims to the Group Members in an aggregate amount in excess of $100,000,000;
and
 
(c) any adverse change in or downgrade of, or withdrawal or suspension of, the
Moody’s Rating or the S&P Rating of which Holdings or the Borrower has received
written notification or of which Holdings or the Borrower becomes aware of the
public announcement thereof.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
54
 
 
 

--------------------------------------------------------------------------------

 
6.8 Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
 
6.9 Maintenance of Ownership.  In the case of Holdings, own 100% of the Capital
Stock of the Borrower, Atlanta Gas Light Company, Pivotal Utilities Holdings,
Inc. and Virginia Natural Gas, Inc.
 
6.10 OFAC, PATRIOT Act Compliance.  Each of the Borrower and Holdings will, and
will cause each Group Member to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
SECTION 7.
 
NEGATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, during the
term of this Agreement, and so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of Holdings and
the Borrower shall not, and shall not permit any of the other Group Members to,
directly or indirectly:
 
7.1 Financial Condition Covenant.  Permit the ratio of Consolidated Total Debt
to Total Capitalization to be greater than 0.70:1.00  as of the end of any
fiscal month of Holdings (as determined by Holdings and the Borrower based on
their internal fiscal month-end consolidated balance sheet prepared not later
than ten days following the end of such fiscal month) or at the end of any
fiscal quarter of Holdings (as reflected on the consolidated financial
statements delivered to the Lenders pursuant to Section 6.1).  For purposes of
the foregoing, to the extent Consolidated Total Debt includes outstanding
amounts under Hybrid Securities, then a portion of the amount of such Hybrid
Securities not to exceed a total of 15% of Total Capitalization may be excluded
from Consolidated Total Debt.
 
55
 
 
 

--------------------------------------------------------------------------------

 
7.2 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Mechanics’, materialmen’s, carriers’, and other similar Liens arising in the
ordinary course of business that are not overdue for a period longer than 30
days or that are being contested in good faith by appropriate proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;
 
(d) Liens in respect of judgments or awards pending appeal (other than judgments
or awards not constituting an Event of Default under Section 8(h)) so long as
execution is not levied thereunder, and Liens in favor of plaintiff or defendant
in any action before a court or a tribunal as security for costs or expenses
where such action is being prosecuted or defended in the bona fide interest of
Holdings or any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 7.1, (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(g) Liens (x) outstanding on or over any Assets acquired after the Closing Date,
(y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
56
 
 
 

--------------------------------------------------------------------------------

 
(i) Liens existing on the Closing Date and set forth on Schedule 7.2(i) as
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j) Liens on the property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any other Group Member and not incurred in
contemplation with such merger or consolidation; and
 
(k) Liens created or outstanding on Assets of Holdings or other Group Members,
provided that the aggregate outstanding principal, capital and nominal amounts
secured by all Liens created or outstanding as permitted under clauses (f)
through (j) above and this clause (k) shall not at any time exceed 15% of
Consolidated Net Worth;
 
7.3 Fundamental Changes.  Merge, consolidate or amalgamate, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its property or business, except that so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom:
 
(a) any entity may be merged or consolidated with or into Holdings (provided
that Holdings shall be the continuing or surviving corporation) or any other
Restricted Subsidiary of Holdings (provided that such Restricted Subsidiary
shall be the continuing or surviving corporation); and
 
(b) any Restricted Subsidiary of Holdings may Dispose of any or all of its
Assets (i) to Holdings or any other Restricted Subsidiary of Holdings (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.4 and may thereafter liquidate, wind up or dissolve.
 
7.4 Disposition of Property.  Dispose of any of its Assets, whether now owned or
hereafter acquired, or, in the case of Holdings or any of its Restricted
Subsidiaries, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:
 
(a) Dispositions in the ordinary course of business of obsolete or worn out
property or property no longer used or useful;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 7.3(b)(i);
 
(d) sales or issuances of any Restricted Subsidiary’s Capital Stock to Holdings
or to any Restricted Subsidiary of Holdings; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since June 30, 2010, would not exceed 20% of Holding’s consolidated
Assets at the end of the preceding fiscal quarter (including the fourth fiscal
quarter) of Holdings for which financial statements have most recently been
delivered to the Administrative Agent pursuant to Section 6.1.
 
57
 
 
 

--------------------------------------------------------------------------------

 
7.5 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a) any Restricted Subsidiary may make Restricted Payments to Holdings or to any
Restricted Subsidiary of Holdings or to any third-party investors in any
Restricted Subsidiary of Holdings;
 
(b) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may pay dividends on shares of its Capital Stock; and
 
(c) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may buy back any outstanding shares of its Capital
Stock.
 
7.6 Intentionally Omitted.
 
7.7 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) investments in Cash Equivalents;
 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by Holdings or its Restricted Subsidiaries (other
than the Borrower) subsequent to June 30, 2010 where such Investments consist of
purchases of, or other investments in, the Capital Stock or other equity or
ownership interests, assets, obligations or other interests in, Subsidiaries,
joint ventures, or other Persons, in each case that are engaged principally in
the business of purchasing, gathering, compression, transportation, generation,
distribution, exploration, production, processing or storage of natural gas or
electricity, or asset management with respect to the foregoing (the foregoing
collectively referred to as “Permitted Acquisitions”); and
 
58
 
 

--------------------------------------------------------------------------------

 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e).
 
7.8 Negative Pledge Clauses.  Except for the agreements listed or described on
Schedule 7.8, enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of any Group Member to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, other than (a) this Agreement and the other
Loan Documents and (b) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby).
 
7.9 Clauses Restricting Subsidiary Distributions.  Except for the agreements
listed on Schedule 7.8, enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary of Holdings to (a) make Restricted Payments in respect of any Capital
Stock of such Restricted Subsidiary held by, or pay any Indebtedness owed to,
Holdings or any other Restricted Subsidiary of Holdings, (b) make loans or
advances to, or other Investments in, the Borrower or any other Restricted
Subsidiary of Holdings or (c) transfer any of its assets to Holdings or any
other Restricted Subsidiary of Holdings, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions with respect to
a Restricted Subsidiary imposed pursuant to an agreement permitted hereunder
that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or Assets of such Restricted Subsidiary
(in which case, any restriction shall only be effective against such Capital
Stock or Assets), and (ii) any agreements with joint venture partners in
connection with joint ventures permitted by this Agreement.
 
7.10 Lines of Business and Hedge Activities.  (a) With respect to Holdings and
each Subsidiary (other than the Borrower), enter into any business, either
directly or through any Subsidiary, except for (i) those businesses in which
Holdings and its Subsidiaries (other than the Borrower) and its existing joint
ventures are engaged on the date of this Agreement, (ii) that are reasonably
related to the businesses referred to in the preceding clause (i), or (iii) that
are being undertaken by comparable companies in the natural gas and electricity
industries, (b) with respect to the Borrower, enter into any business, except
for that in which the Borrower is engaged on the Closing Date, or (c) with
respect to Holdings, the Borrower, and each other Group Member, enter into any
Hedge Agreement except in the ordinary course of their business and consistent
with industry practices.
 
7.11 Designation of Subsidiaries.  Holdings may not designate or redesignate any
Unrestricted Subsidiary as a Restricted Subsidiary, or designate or redesignate
any Restricted Subsidiary as an Unrestricted Subsidiary, unless (a) Holdings
shall have given not less than ten days’ prior written notice to the Lenders
that the Board of Directors of Holdings has made such determination, (b) at the
time of such designation or redesignation, and immediately after giving effect
thereto, no Default or Event of Default would exist, (c) in the case of the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and after
giving effect thereto, (i) such Unrestricted Subsidiary so designated shall not,
directly, or indirectly, hold or own any Indebtedness or Capital Stock of
Holdings or any Restricted Subsidiary, and (ii) such designation shall be deemed
a sale of assets and shall be permitted by the provisions of Section 7.4, (d) in
the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto, all outstanding Indebtedness and all
existing Liens of such Restricted Subsidiary so designated shall be permitted
within the applicable limitations of Sections 7.1 and 7.2, (e) in the case of
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary, such
Restricted Subsidiary shall not at any time after the date of this Agreement
have previously been designated as an Unrestricted Subsidiary more than once,
and (f) in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, such Unrestricted Subsidiary shall not at any time after
the date of this Agreement have previously been designated as a Restricted
Subsidiary more than once.
59
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof, or (ii)
any interest on any Loan or Reimbursement Obligation or any other amount payable
hereunder or under any other Loan Document (other than any amount referred to in
clause (i) above), within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.9 or Section 7.1 of
this Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Responsible Officer of any Loan Party or (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto (after giving effect
to any applicable cure periods); or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace or notice and cure,
if any, provided in any instrument or agreement under which such Indebtedness
was created; or (iii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to cause the
acceleration of the maturity of such Indebtedness; or any such Indebtedness
shall be declared due and payable, or be required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the scheduled
maturity thereof by reason of such event or condition; provided, that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the total principal amount of which exceeds in the
aggregate $100,000,000 (which, in the case of Indebtedness arising under any
Hedge Agreement, shall be determined as the amount, if any, that would then be
payable by the Group Member thereunder if such Hedge Agreement were to be
terminated as a result of default by such Group Member); or
 
60
 
 
 

--------------------------------------------------------------------------------

 
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against any Group Member any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $100,000,000;
or
 
61
 
 
 

--------------------------------------------------------------------------------

 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i) the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
 
(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings or (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the Revolving
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare all or any portion
of the Revolving Commitments to be terminated forthwith, whereupon such portion
of the Revolving Commitments shall immediately terminate; (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
and (iii) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, exercise on behalf of itself, the Lenders and the Issuing Lenders all
rights and remedies available to it, the Lenders and the Issuing Lenders under
the Loan Documents and applicable law.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
 
62
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 9.
 
THE AGENT
 
9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Except as set forth in Section 9.9, the provisions of
this Section 9 are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.
 
9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
 
9.3 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
63
 
 
 

--------------------------------------------------------------------------------

 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8 and 10.1) or (ii) in the absence of its
own gross negligence or willful misconduct.
 
9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6 Non Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
 
64
 
 
 

--------------------------------------------------------------------------------

 
9.7 Indemnification.  To the extent that the Borrower for any reason fails to
pay any amount required under Section 10.5 to be paid by it to the
Administrative Agent (or any sub-agent thereof), each Issuing Lender or any
other Indemnitee, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), each Issuing Lender or such other Indemnitee, as
the case may be, such Lender’s proportion (based on the percentages as used in
determining the Required Lenders as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or any Issuing Lender in its
capacity as such, or against any other Indemnitee of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such Issuing Lender in
connection with such capacity.
 
9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
65
 
 
 

--------------------------------------------------------------------------------

 
9.10 Co-Documentation Agents and Co-Syndication Agents.  None of the
Co-Documentation Agents or the Co-Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.
 
9.11 Issuing Lender.  The provisions of this Section 9 (other than Section 9.8)
shall apply to each Issuing Lender mutatis mutandis to the same extent as such
provisions apply to the Administrative Agent.
 
 
SECTION 10.
 
MISCELLANEOUS
 
10.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party (any required response to the matters described in clauses
(a) or (b) of this Section 10.1 not to be unreasonably delayed by any party)
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party (any required
response to the matters described in clauses (a) or (b) of this Section 10.1 not
to be unreasonably delayed by any party) party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive any
principal amount or extend the final scheduled date of maturity of any Loan or
extend the expiry date of any Letter of Credit beyond the Revolving Termination
Date, reduce the stated rate of any interest or fee payable hereunder or extend
the scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby;  (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, or release the Guarantor from its obligations under the
Guarantee Agreement without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 9.1 without the written consent of the
Administrative Agent; (v) amend, modify or waive any provision of Section 2.3 or
2.3(d) without the written consent of the Swingline Lender, (vi) amend, modify
or waive any provision of Section 3 without the written consent of the Issuing
Lenders, or (vii) modify or waive Sections 2.1(c) or 2.15 or the pro rata
treatment of any Lender without the written consent of all Lenders directly
affected thereby.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  Notwithstanding anything to the contrary
herein, (1) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders of each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender and (2) if
the Administrative Agent and the Borrower shall have jointly identified (each in
its sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the applicable Loan Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within five Business Days
following the posting of such amendment to the Lenders.
 
66
 
 
 

--------------------------------------------------------------------------------

 
10.2 Notices.
 
(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of Holdings, the Borrower and the Administrative Agent, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 
67
 
 
 

--------------------------------------------------------------------------------

 
 
To Holdings:
AGL Resources Inc.

Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Chief Financial Officer
Telecopy:  (404) 584-3509
Telephone:  (404) 584-3580
 
With a copy to:                                                    AGL Resources
Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  General Counsel
Telecopy:  (404) 584-3419
Telephone:  (404) 584-3430
 
 
To the Borrower:
AGL Capital Corporation

2325-B Renaissance Drive, Suite 10
Las Vegas, Nevada 89119
Attention:  President
Telecopy:  702-966-4247
Telephone:  702-966-4246
 
 
To the Administrative Agent
Wells Fargo Bank, National Association

or Swingline Lender:                                         1525 W WT Harris
Boulevard
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication Agency Services
Telephone:  704-590-2706
Telecopy:  704-590-2790
 
With a copy to:                                                   Wells Fargo
Bank, National Association
301 S. College St., TW15
Charlotte, NC 28288
MAC:  D1053-150
Attention:  Allison Newman
Telephone:  704-383-5260
Telecopy:  704-383-6647
 
 
To Wells Fargo in its capacity
Wells Fargo Bank, National Association

as an Issuing Lender:                                       301 South College
St., 15th Floor
MAC:  D1053-153
Charlotte, NC 28288
Attention:  Elaine Shue
Telephone:  704-715-3133
Telecopy:  704-715-0358
 
To Bank of America in its                                 Bank of America
Merrill Lynch
capacity as an Issuing Lender:                         2001 Clayton Road,
Building B
Concord, CA 94520
Mail Code CA4-702-02-25
Attention:  Jennifer Baines
Telephone:  925-675-8409
Telecopy:  888-969-2294
 
68
 
 
 

--------------------------------------------------------------------------------

 
To SunTrust in its capacity                              SunTrust Bank
as an Issuing Lender:                                        211 Perimeter
Center Parkway
Atlanta, GA 30346
Attention:  Tina Marie Edwards
Telephone:  770-352-5153
Telecopy:  404-588-4406
 
With a copy to:                                                    SunTrust Bank
303 Peachtree St.
Atlanta, GA 30308
Attention:  Andrew Johnson
Telephone:  404-658-4692
Telecopy:  404-827-6270
 
 
To any other Lender:
the address set forth in the Administrative

Questionnaire or the Assignment and Acceptance
Agreement executed by such Lender
 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
(b) The Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  The Agent Parties (as defined below) do not warrant the adequacy of
the platform and expressly disclaim liability for errors or omissions in the
communications effected thereby (the “Communications”).  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Agent Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
69
 
 
 

--------------------------------------------------------------------------------

 
10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and for a period of one year
after the indefeasible payment in full of all Obligations and the termination of
this Agreement and the other Loan Documents.
 
10.5 Payment of Expenses and Taxes; Indemnity; Damage Waiver.  The Borrower
agrees (a) to pay or reimburse the Arrangers and the Administrative Agent for
all of their reasonable out of pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and out-of-pocket fees and disbursements of
counsel (but limited in the case of fees and disbursements of counsel to one
counsel for the Administrative Agent and one additional counsel to the Lenders
(and appropriate specialty and local counsel for each); provided, however, that
in the event any Lender or its counsel reasonably determines that it would
create an actual or potential conflict of interest to not have individual
counsel, such Lender may engage and be reimbursed for its own counsel in
accordance with the foregoing), (c) to pay, indemnify, and hold each Lender and
the Administrative Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, each Arranger, the Administrative
Agent, each Issuing Lender and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or any Letters of Credit or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  To the maximum extent permitted by applicable
law, each party to this Agreement agrees that it shall not assert, and hereby
waives, any right or claim against any other party to this Agreement, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated by this Agreement
or any other Loan Document, any Loan or Letter of Credit or the use of the
proceeds thereof; provided, however, that Indemnified Liabilities arising out of
a claim by any Person against an Indemnitee shall be considered direct damages
for purposes of this Section 10.5, even if such claim may constitute
consequential damages with respect to the Person asserting such claim.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including Intralinks, SyndTrak or similar
systems) in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.  Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than ten days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
Treasurer, AGL Resources Inc. (Telephone No. 404/584 3582) (Telecopy No.
404/584-3589), at the address of the Borrower set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this Section
10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
 
70
 
 
 

--------------------------------------------------------------------------------

 
10.6 Successors and Assigns; Participations and Assignments.
 
(a) This Agreement shall be binding upon and inure to the benefit of Holdings,
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender.
 
(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, postpone the date of the final maturity of the Loans
or release the Guarantor from its obligations under the Guarantee Agreement, in
each case to the extent subject to such participation.  The Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 10.7(a) as fully as
if it were a Lender hereunder.  The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17and 10.5 with respect to
its participation in the Commitments and the Loans outstanding from time to time
as if it was a Lender; provided that, in the case of Section 2.17, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. Each
Lender selling participations (other than the sale of participations to a Lender
Affiliate) shall use its commercially reasonable efforts to provide prompt
notice to the Borrower and the Administrative Agent of such participations and
of the identity of the purchasers of such participations; provided that no delay
or failure of such notice to be so given shall affect the validity of such sale.
 
71
 
 
 

--------------------------------------------------------------------------------

 
(c) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment of a Loan, unless
each of the Administrative Agent and the Borrower otherwise consents to such
lesser amount, (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.  Upon (i) the
execution and delivery of the Assignment and Acceptance by the assigning Lender
(the “Assignor”) and assignee Lender (the “Assignee”), (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, (iii) consent thereof from the Borrower to the extent required pursuant
to this paragraph (c) and (iv) if such assignee Lender is a Non-U.S. Lender,
compliance by such Person with Section 2.15(d), from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.5.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
72
 
 
 

--------------------------------------------------------------------------------

 
(d) Notwithstanding anything to the contrary contained in this Agreement, no
assignment shall be made (i) to the Borrower, Holdings or any of their
respective Subsidiaries or Affiliates, or (ii) to any Defaulting Lender or any
of its Subsidiaries, or any Person, who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) of this
Section 10.6(d).
 
(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment (but not including any Loan Parties) shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
(f) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this
Agreement.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide).  Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance, and thereupon one or more new Notes shall be
issued to the designated Assignee.
 
73
 
 
 

--------------------------------------------------------------------------------

 
(g) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.
 
(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.
 
(i) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.
 
(j) Each of Holdings, the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.
 
10.7 Adjustments; Set off.
 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
74
 
 
 

--------------------------------------------------------------------------------

 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to Holdings or the Borrower, any such notice being expressly waived
by Holdings and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Holdings or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders (including the Swingline Lender), and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lenders or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
 
75
 
 
 

--------------------------------------------------------------------------------

 
10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  Each of Holdings and the Borrower
hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
10.13 Acknowledgements.  Each of Holdings and the Borrower hereby acknowledges
that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
76
 
 
 

--------------------------------------------------------------------------------

 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
 
10.14 Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) subject to an
agreement to comply with the provisions of this Section, to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document. Notwithstanding the foregoing, the
parties agree that this Agreement does not limit the ability of any party hereto
(or any employee, representative, or other agent of such party) to disclose to
any Person the tax treatment or tax structure of the financing transactions
evidenced by this Agreement; provided, however, the foregoing is not intended to
waive the attorney-client privilege or any other privileges, including the tax
advisor privilege under Section 7525 of the Code.
 
10.15 WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.16 PATRIOT Act Notice.  Each of the Lenders and the Agents hereby notifies
the Borrower and Holdings that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower and Holdings, which information includes the names and addresses of the
Borrower and Holdings and any other information that will allow such Lender or
Agent, as applicable, to identify the Borrower and Holdings in accordance with
the PATRIOT Act.
 
10.17 Termination of Existing Credit Agreement.  Each of the Borrower, Holdings,
and the Lenders that are parties to the Existing Credit Agreement acknowledge
and agree that, simultaneously with the effectiveness of this Agreement on the
Closing Date, (i) the Existing Credit Agreement and the commitments of the
Lenders thereunder shall terminate and cease to be of any further force or
effect (subject only to those provisions of the Existing Credit Agreement that
expressly provide for the survival of such provisions following the termination
of the Existing Credit Agreement), and (ii) all other notices that may be
required with respect to such termination are hereby waived.  The Borrower and
Holdings shall repay all outstanding advances and all other amounts payable
under the Existing Credit Agreement as provided in Section 5.1(f).
 
77
 
 
 

--------------------------------------------------------------------------------

 
10.18 No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties.  Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and each Loan Party and their respective
stockholders or its affiliates.  Each Loan Party acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm's-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, (ii) in connection therewith and with the process leading
to such transaction each of the Lenders is acting solely as a principal and not
the agent or fiduciary of each Loan Party and their respective management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising any Loan Party on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents
and (iv) it has consulted its own legal and financial advisors to the extent it
deemed appropriate.  Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Borrower agrees that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to Borrower, in connection with such
transaction or the process leading thereto.
 
 
 
 
78
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
AGL RESOURCES INC.
 
 
By:
 /s/ Andrew W. Evans  

Name: Andrew W. Evans
Title: Executive Vice President, Chief Financial Officer and Treasurer
 

 
AGL CAPITAL CORPORATION
 
 
By:
 /s/ Paul R. Shlanta  

Name: Paul R. Shlanta
Title: President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, and
an Issuing Lender
 
 
 
By:
 /s/ Allison Newman  

Name: Allison Newman
Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A., as Co-Syndication Agent, a Lender and an Issuing Lender
 
 
By:
 /s/ Jacob Dowden  

Name: Jacob Dowden
Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


SUNTRUST BANK, as Co-Syndication Agent, a Lender and an Issuing Lender
 
 
By:
 /s/ Andrew Johnson  

Name: Andrew Johnson
Title: Director
 


 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and a Lender
 
 
 
By:
 /s/ Helen D. Davis  

Name: Helen D. Davis
Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation Agent and a Lender
 
 
By:
 /s/ Alan Reiter  

Name: Alan Reiter
Title: Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
By:
 /s/ Philippe Sandmeier  

Name: Philippe Sandmeier
Title: Managing Director
 
 
 
 
 
By:
 /s/ Douglas Weir  

Name: Douglas Weir
Title: Director
 
 
 


 
 

--------------------------------------------------------------------------------

 


GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
 /s/ Mark Walton  

Name: Mark Walton
Title: Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 


MORGAN STANLEY BANK, N.A., as a Lender
 
 
By:
 /s/ Ryan Vetsch  

Name: Ryan Vetsch
               Title: Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
 
By:
 /s/ Brian D. Williams  

Name: Brian D. Williams
               Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
 /s/ Thane Rattew  

Name: Thane Rattew
Title: Managing Director
 


 
 

--------------------------------------------------------------------------------

 


U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
 /s/ Michael T. Sagges  

Name: Michael T. Sagges
               Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 

 
By:
 /s/ Dixon Schultz  

Name: Dixon Schultz
               Title: Director
 
 
 
By:
 /s/ Sharada Manne  

Name: Sharada Manne
               Title: Director
 


 
 

--------------------------------------------------------------------------------

 


THE BANK OF NEW YORK MELLON, as a Lender
 
 
By:
 /s/ John N. Watt  

Name: John N. Watt
Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


 
 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
By:
 /s/ Kathryn Schad Reuther  

Name: Kathryn Schad Reuther
Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.1
 
REVOLVING COMMITMENTS
 
                                       LENDER
REVOLVING COMMITMENT
 
Well Fargo Bank, National Association
 
$100,000,000
Bank of America, N.A.
$100,000,000
SunTrust Bank
$100,000,000
JP Morgan Chase Bank. N.A.
$85,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$85,000,000
Deutsche Bank AG New York Branch
$75,000,000
Goldman Sachs Bank USA
$75,000,000
Morgan Stanley Bank, N.A.
$75,000,000
The Royal Bank of Scotland plc
$75,000,000
The Bank of Nova Scotia
$55,000,000
U.S. Bank National Association
$55,000,000
Credit Agricole Corporate and Investment Bank
$40,000,000
The Bank of New York Mellon
$40,000,000
The Northern Trust Company
$40,000,000
Total Revolving Commitments
$1,000,000,000

 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.3
 
EXISTING LETTERS OF CREDIT
 
1)  
LC# F503510 issued by SunTrust Bank in the original stated amount of $5,000.

 
2)  
LC# F845642 issued by SunTrust Bank in the original stated amount of $2,000,000.

 
3)  
LC# F851830 issued by SunTrust Bank in the original stated amount of $180,700.

 
 
 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.14
 
SUBSIDIARIES
 
Name
Jurisdiction
of
Organization
Additional
Jurisdictions
Qualified
% of Capital Stock owned by AGL Resources Inc. or its Subsidiaries
AGL C&I Energy Services, Inc.
Delaware
PA, VA
100%
AGL Capital Corporation
Nevada
None
100%
AGL Capital Trust I
Delaware
None
100%
AGL Capital Trust II
Delaware
None
100%
AGL Capital Trust III
Delaware
None
100%
AGL Investments, Inc.
Georgia
None
100%
AGL Macon Holdings, Inc.
Georgia
None
100%
AGL Renewables, LLC
Georgia
None
100%
AGL Resources Inc. Political Action Committee, Inc.
Georgia
None
Nonprofit Corporation
AGL Resources Private Foundation Inc.
Georgia
None
Nonprofit Corporation
AGL Rome Holdings, Inc.
Georgia
None
100%
AGL Services Company
Georgia
FL, NJ, TN TX, VA
100%
AGL Southeast LNG, L.L.C.
Georgia
None
100%
AGL Utilipro Holdings, LLC
Georgia
None
100%
Atlanta Gas Light Company
Georgia
WV
100%
BioSolids Holdings, LLC
Georgia
None
100%
Chattanooga Gas Company
Tennessee
None
100%
Compass Energy Consulting, LLC
Virginia
PA
100%
Compass Energy Gas Services, LLC
Virginia
OH
100%
Compass Energy Services, Inc.
Virginia
MD, PA, TN
100%
Customer Care Services, Inc.
Georgia
None
100%
Employee Care Program, Inc.
Georgia
None
Nonprofit Corporation
Energy Risk Integrated Services Corporation
Hawaii
GA
100%
Georgia Gas Company
Georgia
AL
100%
Georgia Natural Gas Company
Georgia
None
100%
GERIC Insurance Risk Retention Group, Inc.
Hawaii
None
100%
Global Energy Resources Insurance Corporation
Hawaii
None
100%
Golden Triangle Storage, Inc.
Delaware
TX
100%
HPMT, Kft.
Hungary
None
100%
Jefferson Island Storage & Hub, LLC
Delaware
LA, TX
100%
Magnolia Enterprise Holdings, Inc.
Georgia
SC
100%
NUI Capital Corp.
Florida
None
100%
NUI Corporation
New Jersey
NY
100%
NUI Energy Brokers, Inc.
Delaware
NJ
100%
NUI Hungary, Inc.
Delaware
None
100%
NUI International, Inc.
Delaware
None
100%
NUI Sales Management, Inc.
Delaware
None
100%
NUI Saltville Storage, Inc.
Delaware
None
100%
Pivotal Energy Services, Inc.
Georgia
VA
100%
Pivotal Jefferson Island Storage & Hub, LLC
Delaware
None
100%
Pivotal LNG, Inc.
Delaware
VA
100%
Pivotal Propane of Virginia, Inc.
Delaware
VA
100%
Pivotal Storage, Inc.
Delaware
None
100%
Pivotal Utility Holdings, Inc.
New Jersey
FL, MD, NC, NY, PA
100%
PTC BioSolids, LLC
Georgia
None
100%
Renewco, LLC
Delaware
None
50%
Renewco-Meadow Branch, LLC
Delaware
GA, TN
100%
SanGroup, LLC
Florida
None
27.7721%
Sequent Energy Canada Corp.
Delaware
Canada:  AB, BC, MB, ON, QC, SK
100%
Sequent Energy Management, L.P.
Georgia
IA, IL, MI, NJ, NY, PA, TX, VA,WV
100%
Sequent Energy Services Inc.
Delaware
NJ, PA
100%
Sequent Holdings, LLC
Georgia
None
100%
Sequent, LLC
Georgia
TX
100%
Southeast LNG Distribution Company, L.L.C.
Delaware
None
50%
Southeastern LNG, Inc.
Georgia
VA
100%
SouthStar Energy Services LLC
Delaware
AL, FL, GA, KY, MS, NC, SC, TN, VA
   85%
T.I.C. Enterprises, LLC
Delaware
GA, NJ, PA, SC
100%
Triple Diamond Storage, Inc.
Delaware
None
100%
Trustees Investments, Inc.
Georgia
None
100%
Utilipro Services, LLC
Delaware
GA
33.33%
Virginia Gas Company
Delaware
VA
100%
Virginia Natural Gas, Inc.
Virginia
GA
100%

 
 
*- All entities are Restricted Subsidiaries
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.16
 
ENVIRONMENTAL MATTERS
 
1)  
Manufactured Gas Plants.

 
Georgia and Florida.   Atlanta Gas Light Company (“AGLC”) is required to
investigate possible environmental contamination at manufactured gas plants
(“MGP”) and, if necessary, clean up any contamination. AGLC has been associated
with ten MGP sites in Georgia and three in Florida. One new former MGP site has
been recently identified adjacent to an existing MGP remediation site. Based on
investigations to date, cleanup has either already occurred or is likely at most
of these sites.  As of June 30, 2010, the remediation program in Georgia was
approximately 100% complete, except for a few remaining areas of recently
discovered impact, although ground water remediation continues.  Investigation
is concluded for one phase of the Orlando, Florida site; however, the
Environmental Protection Agency has not approved the clean up plans. For
elements of the Georgia and Florida sites where we still cannot provide
engineering cost estimates, considerable variability remains in future cost
estimates. As reported in Holdings Annual Report on Form 10-K for 2009, the
projected costs of the remaining remediation at these sites are estimated to be
$64-113 million.
 
New Jersey.   In New Jersey, Pivotal Utility Holdings, Inc. (f/k/a NUI
Utilities, Inc.) (“PUHI”) owns five properties where former MGPs were
operated.  A sixth MGP site, formerly operated by Elizabethtown Gas, a division
of PUHI, operating in New Jersey (“ETG”), is now owned by a church.  PUHI is
currently conducting remediation activities with oversight from the New Jersey
Department of Environmental Protection. Various investigation and cleanup
investigations have been conducted and are progressing slowly, but cleanups are
likely at most sites.  Because we still cannot provide engineering cost
estimates, considerable variability remains in future cost estimates. As
reported in Holdings Annual Report on Form 10-K for 2009, the projected costs of
the remaining remediation at these sites are estimated to be $69-134 million.
 
Other States.  Outside of New Jersey, subsidiary NUI Corporation owns, or
previously owned, ten properties located in the states of North Carolina, South
Carolina, Pennsylvania, New York and Maryland on which MGPs were operated by NUI
or by other parties in the past.  Two sites (Athens, Pennsylvania; Reidsville,
North Carolina) have been sold to third parties, who have agreed to indemnify
NUI against environmental liabilities.
 
Of these ten sites, only one site (Elizabeth City, North Carolina) has had any
regulatory activity over the past ten years.  The Elizabeth City site is subject
to an Administrative Consent Order with the North Carolina Department of
Environment and Natural Resources (“NCDENR”), dated October 31, 2001, and under
such order, the Company has entered the formal site investigation stage.
 
Currently, there is only limited information available to assess the potential
environmental liability associated with these non-New Jersey sites, and the
liability for these sites will remain an uncertainty until a more vigorous
environmental assessment is performed.  As reported in Holdings Annual Report on
Form 10-K for 2009, the projected costs of the remediation at the Elizabeth City
site is estimated to be $11-16 million.
 
For additional discussion and detailed description of MGP matters, including
regulatory recovery mechanism, see Holdings’  2009 10-K filing.
 
2)  
Pipeline Replacement.

 
See Holdings’ 2009 10-K filing for a detailed discussion of Holdings’ ongoing
pipeline replacement efforts throughout Holdings’ subsidiary utility
territories.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.2(i)
 
EXISTING LIENS
 
NONE.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.8
 
AGREEMENTS PROHIBITING OR LIMITING LIENS
 
 
1.  
Indenture, dated December 1, 1989, as amended, between Atlanta Gas Light Company
and The Bank of New York Mellon, as successor trustee, pursuant to which Atlanta
Gas Light Company issued its medium term notes.

 
2.  
Loan Agreement, dated June 1, 1996, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority pursuant to which
Pivotal Utility Holdings Inc. (f/k/a NUI Utilities, Inc.) issued $39.0 million
bonds, due June 1, 2026.

 
3.  
Loan Agreement, dated December 1, 1998, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, pursuant to which
NUI Utilities issued $40.0 million 5.25% bonds due November 1, 2033.

 
4.  
Loan Agreement, dated April 1, 2005, between Pivotal Utility Holdings, Inc. and
Brevard County, FL, as amended by that certain First Amendment to Loan
Agreement, dated June 1, 2008, and as subsequently to be amended, pursuant to
which Pivotal Utility Holdings, Inc. issued $20 million bonds due October 1,
2024.

 
5.  
Loan Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and
New Jersey Economic Development Authority, as amended by that certain First
Amendment to Loan Agreement, dated June 1, 2008, and as subsequently to be
amended, pursuant to which Pivotal Utility Holdings, Inc. issued $46.5 million
bonds due October 1, 2022.

 
6.  
Loan Agreement, dated May 1, 2007, between Pivotal Utility Holdings, Inc. (f/k/a
NUI Utilities, Inc. and NUI Corporation) and New Jersey Economic Development
Authority, as amended by that certain First Amendment to Loan Agreement, dated
June 1, 2008, and as subsequently to be amended, pursuant to which NUI Utilities
issued $54.6 million bonds due June 1, 2032.

 
7.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and JPMorgan Chase Bank, N.A. as Administrative Agent and
Lender, pursuant to which direct pay letters of credit will be posted to support
the bonds for which the Loan Agreement referred to in item 2 above was executed.

 
8.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and JPMorgan Chase Bank, N.A. as Administrative Agent and
Lender, pursuant to which direct pay letters of credit will be posted to support
the bonds for which the Loan Agreement referred to in item 6 above was executed.

 
9.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and The Bank of Tokyo-Mitsubushi UFJ, Ltd., New York Branch,
as Administrative Agent and Lender, pursuant to which direct pay letters of
credit will be posted to support the bonds for which the Loan Agreement referred
to in item 4 above was executed.

 
10.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and The Bank of Tokyo-Mitsubushi UFJ, Ltd., New York Branch,
as Administrative Agent and Lender, pursuant to which direct pay letters of
credit will be posted to support the bonds for which the Loan Agreement referred
to in item 5 above was executed.

 
11.  
Master Program Agreements, Consent and Assignment Agreements, Loan Agreements or
other similar financing documents pursuant to which lending institutions lend
money to subsidiaries of Holdings to finance capital improvements made to
departments, instrumentalities, agencies, and other entities of the United
States government by such Holdings subsidiaries pursuant to government area-wide
contracts, such loans being secured by liens on accounts receivable payable by
the U.S. Government to Holdings or Holdings subsidiaries.

 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF GUARANTEE
 
GUARANTEE, dated as of ___________, 2010, made by AGL RESOURCES INC., a Georgia
corporation (the “Guarantor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions or entities from
time to time party to the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Guarantor, AGL CAPITAL CORPORATION, a Nevada
corporation (the “Borrower”), the Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower and to purchase participations in Letters of Credit
issued for the account of the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Credit Agreement, to the
obligation of the Issuing Lenders to issue Letters of Credit for the account of
the Borrower thereunder, and to the obligation of the Lenders to participate in
the Letters of Credit and Swingline Loans, that the Guarantor shall have
executed and delivered this Guarantee to the Administrative Agent for the
ratable benefit of the Lenders; and
 
WHEREAS, the Guarantor is the parent of the Borrower, and it is to the advantage
of the Guarantor that the Lenders make the Loans to the Borrower, the Issuing
Lenders issue the Letters of Credit for the account of the Borrower, and the
Lenders participate in the Letters of Credit and Swingline Loans;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans to the Borrower under the
Credit Agreement, the Issuing Lenders to issue Letters of Credit for the account
of the Borrower thereunder, and the Lenders to participate in the Letters of
Credit and Swingline Loans thereunder, the Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:
 
1. Defined Terms.
 
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
(b) The following term shall have the meaning set forth below:
A - 1
 
 

--------------------------------------------------------------------------------

 
“Lender”:  Each Person that at any time, and from time to time, is a party to
the Credit Agreement as a Lender (as such term is defined in the Credit
Agreement), any Issuing Lender, the Swingline Lender, and any such Lender or
Affiliate of such Lender that is a party to a Specified Hedge Agreement or a
Cash Management Agreement.
 
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section references are to this
Guarantee unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
2. Guarantee.
 
(a) The Guarantor hereby unconditionally, absolutely and irrevocably guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower from time to time as and when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
 
(b) The Guarantor further agrees (i) to pay any and all reasonable out-of-pocket
expenses (including, without limitation, all fees and disbursements of counsel
actually incurred) which may be paid or incurred by the Administrative Agent or
any Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guarantee, (ii) to pay any and all reasonable out-of-pocket expenses
(including, without limitation, all fees and disbursements of counsel actually
incurred) which may be paid or incurred by the Administrative Agent in
connection with any amendment, modification or waiver hereof or consent pursuant
hereto and (iii) to pay, indemnify and hold the Administrative Agent and each
Lender and each of their directors, officers, employees, agents and Affiliates
(collectively, the “Indemnified Parties”) harmless from and against any and all
claims, losses, damages, obligations, liabilities, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of any
kind or nature whatsoever, whether direct, indirect or consequential, that may
at any time be imposed on, incurred by or asserted against any such Indemnified
Party as a result of, arising from or in any way relating to this Guarantee or
the collection or enforcement of the Obligations against the Guarantor
(collectively, the “Indemnified Liabilities”); provided, that the Guarantor
shall have no obligation hereunder to any Indemnified Party with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.  This Guarantee shall remain in full force and effect until the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Revolving Commitments are terminated, notwithstanding that from time to time
prior thereto the Borrower may be free from any Obligations.
A - 2
 
 

--------------------------------------------------------------------------------

 
(c) No payment or payments made by the Borrower or any other Person or received
or collected by the Administrative Agent or any Lender from the Borrower or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments (other than payments made by the
Guarantor in respect of the Obligations or payments received or collected from
the Guarantor in respect of the Obligations), remain liable for the Obligations
until the Obligations are paid in full, no Letter of Credit shall be outstanding
and the Revolving Commitments are terminated.
 
(d) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.
 
3. Right of Set-off.  Upon the occurrence of any Event of Default, the
Administrative Agent and each Lender is hereby irrevocably authorized at any
time and from time to time (unless the Administrative Agent or such Lender, as
applicable, has agreed to the contrary) without notice to the Guarantor, any
such notice being expressly waived by the Guarantor, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against or on account of the Obligations and liabilities of the Guarantor to the
Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against the Guarantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or such Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Lender shall notify
the Guarantor promptly as of any such set-off and the application made by the
Administrative Agent or such Lender, as the case may be, of the proceeds
thereof; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.
 
4. No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Lender, the Guarantor shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
the Guarantor hereunder, until all amounts owing to the Administrative Agent and
the Lenders by the Borrower on account of the Obligations are paid in full, no
Letter of Credit shall be outstanding and the Revolving Commitments
terminated.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.  Additionally, in the event the Borrower
becomes a “debtor” within the meaning of the Bankruptcy Code, the Administrative
Agent shall be entitled, at its option, on behalf of itself and the Lenders and
as attorney-in-fact for the Guarantor, and is hereby authorized and appointed by
the Guarantor, to file proofs of claim on behalf of the Guarantor and vote the
rights of the Guarantor in any plan of reorganization, and to demand, sue for,
collect and receive every payment and distribution on any indebtedness of the
Borrower to the Guarantor in any such proceeding, the Guarantor hereby assigning
to the Administrative Agent all of its rights in respect of any such claim,
including the right to receive payments and distributions in respect thereof.
A - 3
 
 

--------------------------------------------------------------------------------

 
5. Amendments, etc. with respect to the Obligations; Waiver of Rights.  The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement, any other Loan
Document and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guarantee or any property subject thereto and the
Guarantor hereby waives any defense based on any acts or omissions of the
Administrative Agent or any Lender in the administration of the Obligations, any
guarantee or other liability in respect thereof or any security for the
Obligations or this Guarantee.  When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Borrower or any other guarantor, and
any failure by the Administrative Agent or any Lender to make any such demand or
to collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
A - 4
 
 

--------------------------------------------------------------------------------

 
6. Guarantee Absolute and Unconditional.  The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between the Borrower or the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or the
Guarantor with respect to the Obligations.  This Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Obligations, or of the
Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Guarantor.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Guarantee shall have been satisfied
by payment in full, no Letters of Credit shall be outstanding and the Revolving
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Obligations.
 
7. Reinstatement.  This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
A - 5
 
 

--------------------------------------------------------------------------------

 
8. Payments.  The Guarantor hereby agrees that the Obligations will be paid to
the Administrative Agent without set-off or counterclaim in U.S. Dollars at the
office of the Administrative Agent set forth in Section 10.2 of the Credit
Agreement.
 
9. Authority of Administrative Agent.  The Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the Guarantor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.
 
10. Notices.  All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor shall be given in the manner and at the
addresses identified in Section 10.2 of the Credit Agreement or at such other
address as shall be identified by such party in accordance with Section 10.2 of
the Credit Agreement.
 
11. Severability.  Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12. Integration.  This Guarantee represents the entire agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.
 
13. Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Administrative Agent, provided that any provision of this
Guarantee may be waived by the Administrative Agent and the Lenders in a letter
or agreement executed by the Administrative Agent or by telex or facsimile
transmission from the Administrative Agent.
 
(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 13(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.
A - 6
 
 

--------------------------------------------------------------------------------

 
(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
14. Section Headings.  The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
15. Successors and Assigns.  This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns.
 
16. GOVERNING LAW.  THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
17. Submission to Jurisdiction; Waivers.  The Guarantor hereby irrevocably and
unconditionally:
 
(a) Submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 10 hereof or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 17 any special, exemplary, punitive or consequential damages.
 
18. WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[SIGNATURES ON FOLLOWING PAGES]
 

A - 7
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
AGL RESOURCES INC.
 
 
By:
 

Name: Andrew W. Evans
Title: Executive Vice President, Chief Financial Officer and Treasurer
 
Address for Notices:
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Chief Financial Officer
Telecopy:  (404) 584-3509
Telephone:  (404) 584-3580


With a copy to:


AGL Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  General Counsel
Telecopy:  (404) 584-3419
Telephone:  (404) 584-3430



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered to you pursuant to Section 6.2(a) of
the Credit Agreement, dated as of __________, 2010, as amended, restated,
supplemented or modified from time to time (the “Credit Agreement”), among AGL
RESOURCES INC., a Georgia corporation (“Holdings”), AGL CAPITAL CORPORATION, a
Nevada corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”).  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein with the meanings so defined.
 
1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of Holdings.
 
2. I have reviewed and am familiar with the contents of this Certificate.
 
3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Holdings and its Subsidiaries
(including any Unrestricted Subsidiaries) during the accounting period covered
by the financial statements (including the separate financial statements of any
Unrestricted Subsidiaries) attached hereto as Attachment 1 (the “Financial
Statements”).  Such review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below].
 
4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.
 
[SIGNATURE ON THE FOLLOWING PAGE]

B - 1


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I execute this Certificate this ___ day of _________,
______.
 
AGL RESOURCES INC.
 
 
By:
   

Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

Attachment 1 to
 Compliance Certificate
 
[Attach Applicable Financial Statements]

B - Attachment 1
 
 

--------------------------------------------------------------------------------

 

Attachment 2 to
Compliance Certificate
 
The information described herein is as of ____________, 200__, and pertains to
the period from ____________________, 200__ to _________________, 200__.
 
[Set forth Covenant Calculations]
 

B - Attachment 2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CLOSING CERTIFICATE
 
_________, 2010
 
Pursuant to Section 5.1(c) of the Credit Agreement dated as of ___________, 2010
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among AGL RESOURCES INC., a Georgia corporation (“Holdings”), AGL
CAPITAL CORPORATION, a Nevada corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, the “Administrative Agent”), the undersigned
______________________, in his/her capacity as ______________________ of [the
Borrower][Holdings] hereby certifies as follows:
 
1. The representations and warranties of [the Borrower][Holdings] set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.
 
2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to any Loans to be made on the date hereof.
 
3. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date.
 


 
[signatures on following page]
 

C - 1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date set forth below.
 


Name:
Title:
Date:  _________, 2010

C - 2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement, dated as of ________, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AGL Resources Inc. (“Holdings”), AGL Capital Corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:
 
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.
 
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or Holdings, or any obligor or the
performance or observance by the Borrower or Holdings, or any obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Assigned
Facilities and [(i)] requests that the Administrative Agent, upon request by the
Assignee, exchange the attached Notes, if any, for a new Note or Notes payable
to the Assignee [and (ii) if the Assignor has retained any interest in an
Assigned Facility, requests that the Administrative Agent exchange the attached
Notes, if any, for a new Note or Notes payable to the Assignor, in each case] in
amounts which reflect the assignment being made hereby (and after giving effect
to any other assignments which have become effective on the Effective Date).
 
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement and each other Loan Document which such Assignee
has requested, together with copies of the financial statements delivered
pursuant to Section 4.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Agents or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereof; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Section 2.17
of the Credit Agreement.
 
D - 1


 
 

--------------------------------------------------------------------------------

 
4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date.  The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.]
 
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.
 
7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
 

D - 2


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
to Assignment and Acceptance
 
Name of
Assignor:                                                                           
 
Name of
Assignee:                                                                          
 
Effective Date of
Assignment:                                                                          
 


Credit Facility Assigned
Principal Amount Assigned
Commitment
Percentage Assigned
 
$___________
_____%



 
[Name of
Assignee]                                                                                [Name
of Assignor]
 
By:                                                       By:                                                           
Title                                                                                Title
 
Accepted:                                                                                Consented
to:
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION,                                                                                AGL
CAPITAL CORPORATION
as Administrative Agent
 
By:                                                       By:                                                           
Title                                                                                Title
 

D - Schedule 1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
 
FORM OF KILPATRICK STOCKTON LLP LEGAL OPINION
 


 
 

--------------------------------------------------------------------------------

 



 
 
Suite 2800  1100 Peachtree St.
Atlanta GA 30309-4528
t 404 815 6500  f 404 815 6555
www.KilpatrickStockton.com



September 15, 2010
 
direct dial 404 815 6171
direct fax 404 541 3210
agambill@kilpatrickstockton.com





 
Wells Fargo Bank, National Association, as Administrative Agent

 
under the Credit Agreement (as defined below)

 
One Wachovia Center

 
301 South College Street

 
Charlotte, North Carolina 28288



 
The Issuing Lenders, Swingline Lender and the other Lenders

 
(as each is defined in the Credit Agreement) which are parties

 
to the Credit Agreement

Ladies and Gentlemen:


We have acted as special counsel for AGL Capital Corporation, a Nevada
corporation (the “Borrower”) and AGL Resources Inc., a Georgia corporation (the
“Guarantor”; the Guarantor and the Borrower, collectively, the “Credit
Parties”), in connection with the preparation, execution and delivery of the
Credit Agreement, dated as of September 15, 2010 (the “Credit Agreement”), by
and among the Borrower, Guarantor, the financial institutions listed on the
signature pages thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as a Lender and as the administrative agent for the Lenders (in
such capacity, the “Agent”).   This opinion is furnished pursuant to Section
5.1(d) of the Credit Agreement.  Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings set forth or
referred to in the Credit Agreement.
 
In connection with the opinions expressed below, we have examined and relied on
executed originals or copies of the following (collectively, the “Documents”):
 
 
(i)
the Credit Agreement; and



 
(ii)
the Guarantee, dated as of September 15, 2010, executed by the Guarantor in
favor of the Agent, for the benefit of itself and the Lenders.



In connection with the opinions expressed below, we have also examined and
relied on the factual matters contained in the following certificates or
documents relating to the Guarantor:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)
Certificate of the Secretary or Assistant Secretary, as appropriate, of the
Guarantor, dated as of the date hereof, respecting (i) the Articles of
Incorporation and Bylaws of the Guarantor, (ii) the authorizing resolutions
adopted by the Board of Directors (or duly constituted committee of the Board of
Directors) of the Guarantor, and (iii) the incumbency of officers of the
Guarantor;



 
(b)
Supporting Certificate of the Guarantor dated as of the date hereof, a copy of
which is attached hereto as Exhibit A; and



 
(c)
The certificate of good standing/existence of the Guarantor which is listed on
Schedule 1 attached hereto.



Whenever any opinion or confirmation of fact set forth in this opinion letter is
qualified by the words “to our knowledge”, “known to us” or other words of
similar meaning, such words mean the current awareness by lawyers in the Primary
Lawyer Group (defined below) of factual matters such lawyers recognize as being
relevant to the opinion or confirmation so qualified. “Primary Lawyer Group”
means any lawyer in this firm (i) who signs this opinion letter, (ii) who is
actively involved in negotiating or preparing the Documents or (iii) who, solely
as to information relevant to an opinion or confirmation issue, is primarily
responsible for providing the response concerning the particular issue.  Except
as may be expressly described herein, we have not undertaken any investigation
to determine the existence or absence of facts and no inference as to our
knowledge of the existence or absence of facts should be drawn from our serving
as outside counsel for the Credit Parties.
 
As to various factual matters that are material to our opinions set forth
herein, we have relied on the representations and warranties of the Credit
Parties set forth in the Documents and certificates executed by officers of the
Credit Parties, as well as on the statements contained in the various
certificates described above, with respect to such factual matters.  We also
have relied on certificates of or telephone confirmations from public
officials.  We have not independently verified, nor do we assume any
responsibility for, the factual accuracy or completeness of any such
representations, warranties, statements or certificates.  Each of the
governmental certificates and publicly filed or recorded items examined by us
were obtained by an independent firm, and we have assumed that such certificates
and items would disclose no additional relevant or conflicting facts if they
were updated through the date of this letter.
 
Moreover, our review of the Documents was conducted, and our opinions herein are
rendered, only as of the dates of execution, delivery and effectiveness of the
same as indicated hereinabove, and we have not undertaken any investigation to
determine the continued existence or absence of any facts upon which such
documents or opinions are predicated.
 
In rendering this opinion, we have assumed, with your permission and without
independent investigation or inquiry: (i) the genuineness of all signatures on,
and authenticity of, all documents submitted to us as originals and the
conformity to original documents of all documents submitted to us as copies;
(ii) that all the parties to the Documents (other than the Guarantor) are
validly existing and in good standing under the laws of their respective
jurisdictions of incorporation and have all requisite power and authority to
enter into and perform their respective obligations under the Documents; (iii)
the due authorization, execution and delivery of all Documents by all parties
thereto (other than the Guarantor); (iv) that no agreements and terms relating
to the transaction contemplated by the Documents (the “Transaction”) exist
except those expressed in the Documents; and (v) that the Documents constitute
the valid and binding obligations of the parties thereto (other than the Credit
Parties).
 
 
 

--------------------------------------------------------------------------------

 
We also have assumed, with your permission and without independent investigation
or inquiry, the following:
 
(A)           Based on the legal opinion from Woodburn and Wedge, dated as of
September 15, 2010, (i) the Borrower is a corporation duly organized and validly
existing under the laws of the state of Nevada; (ii) each of the Documents to
which the Borrower is a party has been duly authorized, executed and delivered
by the Borrower; and (iii) the Borrower has the corporate power and authority to
own its assets as known to us and conduct the businesses in which it is now
engaged as known to us and has full corporate power and authority to execute and
deliver each Document to which it is a party and to perform its obligations
thereunder;
 
(B)           Each party to the Documents has acted in good faith and without
notice of any defense against the enforcement of rights created by, or adverse
claim to any property transferred as a part of, the Transaction;
 
(C)           Each natural person acting on behalf of any party to the Documents
has sufficient legal competency to carry out such person’s role in the
Transaction;
 
(D)           Each party will act in accordance with the terms and conditions of
the Documents and in accordance with any requirements of good faith or fairness
under applicable law;
 
(E)           No discretionary act of any of the Credit Parties or on behalf of
any of the Credit Parties will be taken after the date of this opinion if such
act might result in a violation of law or breach or default under any agreement,
decree, writ, judgment or court order;
 
(F)           There has been no mutual mistake of fact or fraud, undue influence
or duress in connection with the Transaction or the Documents; and
 
(G)           The proceeds of the Loans and the Letters of Credit will be used
in accordance with the terms of the Credit Agreement.
 
We have also made such investigations of law as we have deemed necessary as the
basis for the opinions expressed herein.
 
Based on the foregoing, and subject to the exceptions and qualifications set
forth herein, it is our opinion that:
 
 
 

--------------------------------------------------------------------------------

 
1.           The Guarantor is a corporation validly existing and in good
standing under the laws of the state of Georgia.  The Guarantor has the
corporate power and authority to own its assets and to conduct the businesses in
which it is now engaged as known to us and has full corporate power and
authority to execute and deliver each Document to which it is a party and to
perform its obligations thereunder.
 
2.           Each of the Documents to which the Guarantor is a party has been
duly authorized, executed and delivered by the Guarantor.
 
3.           Each of the Documents to which each Credit Party is a party
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms.
 
4.           The execution and delivery by the Credit Parties of the Documents
to which each is a party do not, and if the Credit Parties were now to perform
their respective obligations thereunder such performance would not, result in
any: (i) in the case of the Guarantor only, violation of its Articles of
Incorporation or Bylaws; (ii) in the case of the Guarantor only, violation of
any existing Georgia constitution, statute, regulation, rule, order or law to
which it or its properties are bound; (iii) breach of or default under any
“Material Contract” (defined to mean each agreement to which any Credit Party is
a party that is listed as Exhibits 4.1.a through 10.10 to the Guarantor’s Annual
Report on From 10-K for the fiscal year ended December 31, 2009); (iv) creation
or imposition of a contractual lien or security interest in, on or against any
of the properties of any Credit Party under any Material Contract (as defined
above); or (v) violate any judicial or administrative decree, writ, judgment or
order to which, to our knowledge, any Credit Party or any of their respective
properties are subject.
 
5.           None of the transactions contemplated by the Credit Agreement,
including, without limitation, the use of the proceeds of the Loans, would
violate or result in the violation of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
6.           None of the Credit Parties is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
7.           No consent, approval, authorization or other action by, or filing
with, any governmental authority of the United States or the State of Georgia is
required for the Guarantor’s execution and delivery of the Documents to which it
is a party and consummation of the Transaction.
 
Except as disclosed in writing to the Agent or as disclosed in public filings
pursuant to the Securities Exchange Act of 1934, as amended, we are not
representing any Credit Party in any pending litigation in which it is a named
defendant, or in any litigation that is overtly threatened in writing against it
by a potential claimant, (i) that calls into question the validity or
enforceability of any of the Documents, any of the rights or remedies of the
Agent or the Lenders under any of the Documents or the titles to their
respective offices or authority of any of the officers of any Credit Party or
(ii) that, if adversely determined, could reasonably be expected to have a
material adverse effect on the business, property, operations or financial
condition of the Credit Parties and their Subsidiaries, either individually or
in the aggregate.
 
 
 

--------------------------------------------------------------------------------

 
Our opinions set forth above are subject to the following additional exceptions,
assumptions and qualifications:
 
A.           Our opinions herein are limited to (i) the laws of the State of New
York, (ii) the laws of the State of Georgia and (iii) any applicable federal
laws of the United States.  This opinion does not cover any laws, statutes,
governmental rules or regulations or decisions which in our experience are not
generally applicable to the Transaction or covered by opinions typically
delivered in connection with transactions such as the Transaction.
 
B.           We express no opinion as to the validity, legality, binding effect
or enforceability of any Document with respect to:
 
(i)           The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights of creditors, including the United
States Bankruptcy Code in its entirety and any applicable state laws regarding
fraudulent transfers, obligations, and conveyances and regarding receiverships;
 
(ii)           The effect of general principles of equity, whether applied by a
court of law or equity, including the following concepts:
 
(a)           principles governing the availability of specific performance,
injunctive relief or other judicial or equitable remedies;
 
(b)           principles affording traditional equitable defenses (e.g., waiver,
laches and estoppel);
 
(c)           good faith and fair dealing;
 
(d)           reasonableness;
 
(e)           materiality of the breach;
 
(f)           impracticality or impossibility of performance;
 
(g)           the effect of obstruction, failure to perform or otherwise to act
in accordance with an agreement by any person other than the Credit Parties; and
 
(h)           unconscionability;
 
 
 

--------------------------------------------------------------------------------

 
(iii)           The effect and possible unenforceability of contractual
provisions providing for choice of governing law;
 
(iv)           The possible unenforceability of provisions purporting to waive
certain rights of guarantors;
 
(v)           The possible unenforceability of provisions requiring
indemnification for, or providing exculpation, release or exemption from
liability for, action or inaction to the extent that such action or inaction
involves negligence or willful misconduct or to the extent otherwise contrary to
public policy;
 
(vi)           The possible unenforceability of provisions imposing increased
interest rates or late payment charges upon delinquency in payment or default or
providing for liquidated damages, or for premiums on payment, acceleration,
redemption, cancellation or termination, to the extent any such provisions are
deemed to be penalties or forfeitures;
 
(vii)           The possible unenforceability of waivers or advance consents
that have the effect of waiving statutes of limitations, marshalling of assets
or similar requirements, or as to the jurisdiction of courts, the venue of
actions, the right to jury trial, or in certain cases, notice;
 
(viii)           The possible unenforceability of provisions that waivers or
consents by a party may not be given effect unless in writing or in compliance
with particular requirements or that a person’s course of dealing, course of
performance, or the like or failure or delay in taking actions may not
constitute a waiver of related rights or provisions or that one or more waivers
may not under certain circumstances constitute a waiver of other matters of the
same kind;
 
(ix)           The effect of course of dealing, course of performance, or the
like, that would modify the terms of an agreement or the respective rights or
obligations of the parties under an agreement;
 
(x)           The possible unenforceability of provisions that enumerated
remedies are not exclusive or that a party has the right to pursue multiple
remedies without regard to other remedies elected or that all remedies are
cumulative;
 
(xi)           The effect of Official Code of Georgia Annotated Section 13-1-11
on provisions relating to attorney’s fees;
 
(xii)           The possible unenforceability of provisions stating that
determinations by a party or a party’s designee are conclusive or presumed
correct;
 
(xiii)           The possible unenforceability of provisions permitting
modifications of an agreement only in writing;
 
(xiv)           The possible unenforceability of provisions that the provisions
of an agreement are severable;
 
(xv)           The effect of laws requiring mitigation of damages;
 
(xvi)           The possible unenforceability of provisions permitting the
exercise, under certain circumstances, of rights without notice or without
providing opportunity to cure failures to perform;
 
(xvii)           The effect of provisions as to rights of set-off otherwise than
in accordance with applicable law;
 
 
 

--------------------------------------------------------------------------------

 
(xviii)           Compliance with the interest and usury laws of any
jurisdiction;
 
(xix)           The effect of provisions purporting to alter the rule of
contract construction that a contract shall be construed against the drafter
thereof; and
 
(xx)           The creation, attachment, validity, enforceability, perfection or
priority of any lien granted under the Documents.
 
C.           This letter speaks only as of the date hereof and is limited to
present statutes, regulations and administrative and judicial
interpretation.  We undertake no responsibility to update or supplement this
letter after the date hereof.
 
D.           Certain waivers of notices and other rights and remedial provisions
contained in the Documents may be unenforceable in whole or in part under
applicable law, but the Documents contain adequate other provisions for
enforcing payment of the obligations evidenced, guaranteed or secured thereby
and for the practical realization of the security and other rights and remedies
afforded thereby, and the inclusion of such waivers, rights and remedial
provisions in the Documents does not affect the legality, validity or binding
effect of such Documents or affect the enforceability of the other provisions of
the Documents.
 
E.           We express no opinion herein with respect to any matter arising
under or governed by federal or state securities laws, rules or regulations.
 
F.           Provisions in a guarantee (or equivalent) that provide that the
guarantor’s liability thereunder shall not be affected by actions or failures to
act on the part of the recipient of the guarantee or by modifications or waivers
of provisions of the guaranteed obligations might not be enforceable if such
actions, failures to act, modifications or waivers so change the essential
nature of the terms and conditions of the guaranteed obligations that, in
effect, a new contract has arisen between such recipient and the primary obligor
on whose behalf the guarantee was issued.
 
This letter has been delivered solely for the benefit of the Agent and the
Lenders, and their respective counsel pursuant to Section 5.1(d) of the Credit
Agreement and may not be relied upon by any other person or entity or for any
other purpose without our express written consent.  At your request, we hereby
consent to reliance hereon by any future assignee of the interest in the loans
of Agent and any Lender under the Credit Agreement pursuant to an assignment
that is made and consented to in accordance with the express provisions of
Section Section 10.6 of the Credit Agreement, on the condition and understanding
that (i) this letter speaks only as of the date hereof, (ii) we have no
responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressee(s), or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.  We expressly disclaim any
duty to update this letter in the future in the event there are any changes in
relevant fact or law that may change or otherwise affect any of the opinions or
confirmations expressed herein.
 
 
Very truly yours,

 
KILPATRICK STOCKTON LLP







 
By:  /s/ Arthur M. Gambill

      Arthur M. Gambill, a Partner









ATLANTA   AUGUSTA   CHARLOTTE   DUBAI   NEW
YORK   RALEIGH   STOCKHOLM   WASHINGTON   WINSTON-SALEM


 
 

--------------------------------------------------------------------------------

 





Schedule 1




CERTIFICATES OF GOOD STANDING


Name of Credit Party
State of Issuance of Good Standing Certificate
Date of Good Standing Certificate
AGL Resources Inc., a Georgia corporation
 
Georgia
 
September 14, 2010








ATLANTA   AUGUSTA   CHARLOTTE   DUBAI   NEW
YORK   RALEIGH   STOCKHOLM   WASHINGTON   WINSTON-SALEM


 
 

--------------------------------------------------------------------------------

 

Exhibit A


SUPPORTING CERTIFICATE


The undersigned, Paul R. Shlanta, in his capacity as Executive Vice President,
General Counsel and Chief Ethics and Compliance Officer of AGL Resources Inc., a
Georgia corporation (“Guarantor”) has executed this Certificate in connection
with the legal opinion (the “Opinion”) to be rendered by Kilpatrick Stockton LLP
pursuant to Section 5.1(d) of that certain Credit Agreement, dated as
of  September 15, 2010, among Borrower, Guarantor, each of the Lenders listed on
the signature pages thereof, and Wells Fargo Bank, National Association as
Administrative Agent (the “Agent”) (the “Credit Agreement”).  The undersigned
authorizes Kilpatrick Stockton LLP to rely on the matters set forth in this
Certificate in rendering the Opinion.  This Certificate may not be relied on by
any person other than Kilpatrick Stockton LLP or such Lenders, the Agent, and
their respective counsel, or for any purpose other than the credit transactions
contemplated by the Credit Agreement without the express prior written consent
of the undersigned.  Capitalized terms used in this Certificate shall have the
meanings set forth or referred to in the Opinion unless otherwise defined
herein.


Whenever any statement herein with reference to the existence or absence of any
facts is indicated to be based on the undersigned’s knowledge or awareness, it
is intended to signify that such indication is to the best of his present
knowledge obtained during the general and ordinary course of exercising his
duties as Executive Vice President, General Counsel and Chief Ethics and
Compliance Officer of Guarantor.  The undersigned has not undertaken any
independent investigation to determine the existence or absence of such facts
and no inference as to his knowledge of the existence or absence of such facts
should be imputed to him or drawn from his serving as Executive Vice President,
General Counsel and Chief Ethics and Compliance Officer of Guarantor.


The undersigned knows of no reason why he, Kilpatrick Stockton LLP, the Lenders,
and the Agent are not justified in relying on the representations and warranties
given on the Closing Date by Guarantor in the Credit Agreement or any other
Document and the certificates of the various officers of Guarantor furnished on
the Closing Date in connection therewith.


Subject to the foregoing, the undersigned, in his representative capacity as
Executive Vice President, General Counsel and Chief Ethics and Compliance
Officer, hereby certifies, to the best of his actual knowledge, that:


 
1.           Guarantor has at all material times had a registered agent and
office in the state of Georgia and has notified the Secretary of State of the
state of Georgia of any change in its registered agent or registered office or
any resignation of its registered agent or any discontinuation of its registered
office, and Guarantor has not received any notice from such Secretary of State
of any determination that any grounds exist for administratively dissolving
Guarantor, and Guarantor has not received notice of the commencement of any
proceeding to judicially dissolve Guarantor, and neither the board of directors
nor the shareholders of Guarantor have taken any action with respect to the
dissolution of Guarantor, and Guarantor has not filed any notice of intent to
dissolve with such state.


 
 

--------------------------------------------------------------------------------

 
2.           Neither the execution or delivery by Guarantor of, nor performance
by Guarantor of its obligations under, the Documents (a) does or will conflict
with, violate or constitute a breach of (i) the Articles of Incorporation or the
Bylaws of Guarantor, (ii) any laws, rules or regulations applicable to
Guarantor, (iii) any contract or other agreement to which Guarantor is a party
or by which any of its properties is bound, or (iv) any judgment, writ,
determination, order, decree or arbitral award to which Guarantor is a party or
by which Guarantor or any of its properties is bound; (b) requires the consent
of, notice to, license from or filing with any governmental authority which has
not been duly obtained or made on or prior to the date hereof; or (c) does or
will result in the creation or imposition of any lien, pledge, charge or
encumbrance of any nature upon or with respect to any of the properties of
Guarantor.


3.           Other than already disclosed to the Agent in writing or as
disclosed in public filings pursuant to the Securities Exchange Act of 1934, as
amended, there is no material litigation, action suit or other proceeding
against Guarantor or any of its properties which is pending or overtly
threatened by written communication to Guarantor.  There are no proceedings,
pending or threatened, against Guarantor which call into question the validity
or enforceability of any Document or any document delivered in connection
therewith, or any action to be taken in connection with the transactions
contemplated thereby
 
4.           The undersigned has reviewed the Opinions and, with respect to the
factual statements set forth in the Opinions, hereby certifies that (i) each
factual statement therein relating to Guarantor is, to the best of the
undersigned’s knowledge, true and correct and does not fail to state a material
fact the omission of which makes the statement as it appears incomplete or
misleading, and (ii) with respect to factual statements contained therein which
relate to parties to the Transaction discussed therein other than Guarantor,
while the undersigned expressly disclaims any certification hereby as to the
truth, correctness or completeness of such other statements, based on the
undersigned’s participation in the Transaction, the undersigned does not have
actual knowledge that the statements contained therein relating to parties other
than Guarantor are untrue, incorrect or incomplete so as to be misleading.


5.           The copies of each Credit Party’s Articles of Incorporation and
Bylaws (as they have been amended) delivered to Kilpatrick Stockton LLP and
reviewed and relied upon by such firm for the purpose of the Opinions are true,
complete and correct copies and have not been amended, revoked or otherwise
changed since the date adopted and are in full force and effect.


6.           The copies of Guarantor’s board and shareholder resolutions
delivered to Kilpatrick Stockton LLP and reviewed and relied upon by such firm
for the purpose of the Opinions are true, complete and correct, and the
resolutions have not been amended or revoked since the date adopted and are the
only resolutions relating to the matters that are the subject matter of the
Opinions.


 
 

--------------------------------------------------------------------------------

 
7.           Guarantor’s relevant corporate or organizational resolutions were
adopted in compliance with any procedural requirements of Guarantor’s Articles
of Incorporation and Bylaws, such as the manner in which notice of the meeting
was given or waived and the number of directors, managers, shareholders or
members present at the meeting when convened and when the relevant votes were
taken.


8.           Regarding the incumbency of officers, managers and directors and
the status of shareholders and members, both the directors voting on the
relevant resolutions and the officers acting on behalf of Guarantor were duly
appointed and incumbent in their offices at the time of all relevant corporate
action and at all relevant times thereafter; and








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal this ___
day of September, 2010.






By:           /s/ Paul R. Shlanta
 
Paul R. Shlanta, Executive Vice President, General Counsel and Chief Ethics and
Compliance Officer of Guarantor







 





E - 1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
FORM OF WOODBURN AND WEDGE LEGAL OPINION
 
 
 
September 15, 2010




Wells Fargo Bank, National Association, as Administrative Agent
under the Credit Agreement (as defined below)
One Wachovia Center
301 South College Street
Charlotte, NC   28288


The Issuing Lenders, Swingline Lender, and the other Lenders
(as each is defined in the Credit Agreement) which are parties
to the Credit Agreement


Ladies and Gentlemen:


           We have acted as counsel for AGL Capital Corporation, a Nevada
corporation (“AGL Capital”) in connection with the preparation, execution and
delivery of the Credit Agreement, dated as of September 15, 2010 (the Credit
Agreement”), by and among AGL Capital, AGL Resources, Inc., a Georgia
corporation (“Guarantor”), the financial institutions listed on the signature
pages thereto (the “Lenders”), and Wells Fargo Bank, National Association, as a
Lender and as the administrative agent for the Lenders (in such capacity, the
“Agent”).  This opinion is furnished pursuant to Section 10.6 of the Credit
Agreement.  Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings set forth or referred to in the Credit
Agreement.


           In the capacity described above, we have examined copies of the
following documents only:


(a)           the Credit Agreement;
 
(b)
the Guarantee dated as of September 15, 2010 (the “Guarantee Agreement”)
executed by the Guarantor in favor of the Agent for the benefit of itself and
the Lenders;

 
(c)
Articles of Incorporation of AGL Capital as filed with the Nevada Secretary of
State’s Office on September 15, 2000;

 
(d)
a copy of the Bylaws of AGL Capital as adopted by the Board of Directors of the
Borrower on September 24, 2000;

 
(e)
Minutes of the Organizational Meeting of the Board of Directors of AGL Capital
held in Las Vegas on September 25, 2000;

 
(f)
Certificate of good standing for AGL Capital issued by the Nevada Secretary of
State on September 14, 2010;

 
(g)
Unanimous Written Consent of the Board of Directors of AGL Capital authorizing
the execution and delivery of the Credit Agreement; and

 
(h)
Certificate of Officer of AGL Capital executed by Paul R. Shlanta, President of
AGL Capital, dated September 14, 2010, attached hereto.



 
 

--------------------------------------------------------------------------------

 
           In rendering the opinions set forth below, we have assumed that each
of the parties to the Credit Agreement has duly and validly executed and
delivered the Credit Agreement, and such other documents to be executed in
connection with the Credit Agreement to which each such party is a
signatory.  We have assumed that each person, other than AGL Capital, executing
the Credit Agreement is authorized to do so.  We have assumed each natural
person executing the Credit Agreement is legally competent to do so, and that
all signatures on the documents are genuine.  We have assumed all documents
submitted to us as originals are authentic, all documents submitted to us as
copies conform to the original documents and all public records reviewed are
accurate and complete.


           The opinion rendered at items 2, 3 and 5 below are subject to the
following general reservations, qualifications and comments:


  (i)
the effect of bankruptcy, moratorium, insolvency and similar laws of general
application affecting the enforcement of creditors’ rights;

  (ii)
The effect of general principles of equity, whether applied by a court of law or
equity.  This includes the following concepts:  (i) principles governing the
availability of specific performance, injunctive relief or other traditional
equitable remedies; (ii) principles affording traditional equitable defenses
(e.g., waiver, laches and estoppel); (iii) good faith and fair dealing; (iv)
reasonableness; (v) materiality of the breach; (vi) impracticability or
impossibility of performance; (vii) the effect of obstruction, failure to
perform or otherwise to act in accordance with an agreement by any person other
than the Guarantor, (viii) the effect of Section 1-102(3) of the Uniform
Commercial Code as in effect in the State of Nevada on the date hereof (NRS
104.1102(3));and (ix) unconscionability.

  (iii)
the enforceability of any indemnity provisions contained in the Credit Agreement
may be limited by state and federal securities laws or public policy reasons;
and

  (iv)
the assumptions set forth in Exhibit “A” attached hereto.



 
 

--------------------------------------------------------------------------------

 
           For the purposes of the opinion expressed at items 2 and 3 below, we
note that the Credit Agreement provides it shall be governed by and construed in
accordance with the laws of the State of New York.  However, you have asked us
to render the opinions at items 2 and 3 below assuming that substantive Nevada
law is the same as substantive New York law.  We have made that assumption at
your request in order to render the opinions given below.  We have not compared
Nevada and New York law on any subject.  We assume that the facts and
circumstances support the choice of law made by the provisions of the Credit
Agreement in conformity to principles enunciated by the Supreme Court of Nevada
in its decisions.  We do not opine as to the enforceability of provisions
waiving the right to trial by jury.


           Finally, we do not opine as to any of the matters set forth in
Exhibit “B” attached hereto.


           Based on the foregoing, it is our opinion that, under Nevada law and,
with respect to opinion 5(iii) below, Nevada and Federal law:


  1.
AGL Capital is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite power and
authority to own property and conduct business and to execute, deliver and
perform its obligations under the Credit Agreement.



  2.
The Credit Agreement has been duly authorized and, when executed and delivered
by the President, any Vice President or the Treasurer of AGL Capital and by all
other parties as required therein, will constitute legal, valid and binding
obligations of AGL Capital, enforceable against AGL Capital in accordance with
their terms.



  3.
The Notes have been duly authorized and, when duly issued and delivered, will be
duly and validly issued and delivered and will constitute legal, valid and
binding obligations of AGL Capital, enforceable against AGL Capital in
accordance with its terms.



  4.
No consent, approval, authorization or action of or filing or registration with
any Nevada governmental or public regulatory body or authority (excluding those
bodies regulating Nevada’s “Blue Sky” laws) is required to authorize or is
otherwise required in connection with the execution, delivery or performance of
the Credit Agreement.



 
 

--------------------------------------------------------------------------------

 
  5.
Neither the execution and delivery of the Credit Agreement issuance and delivery
of the Notes, nor the fulfillment of or compliance with the terms and provisions
of the Credit Agreement by AGL Capital will (i) result in the creation or
imposition of any mortgage, lien, charge or encumbrance of any nature whatsoever
on any of the properties or assets of AGL Capital, or (ii) violate or result in
an event of default under any of the terms of AGL Capital’s Articles of
Incorporation or Bylaws or, to our actual knowledge as described in this letter,
any contract or instrument to which AGL Capital is a party or by which it or its
property is bound, or (iii) violate any United States or Nevada law or
regulation, or to our actual knowledge, any Nevada order, writ, injunction or
decree of any United States or Nevada court or Nevada government
instrumentality, to which AGL Capital is subject or by which it or its property
is bound.



  6.
To our actual knowledge, there is no pending litigation, no litigation overtly
threatened by a written communication to AGL Capital or any other proceeding
against AGL Capital or any of its properties that (i) calls into question the
validity or enforceability of any of the Credit Agreement, any of the rights or
remedies of the Agent or the Lenders under the Credit Agreement or the titles to
their respective officers or authority of any of the officers of AGL Capital or
Guarantor or (ii) that, if adversely determined, could reasonably be expected to
have a material adverse effect on the business, property, operations or
financial condition of AGL Capital, Guarantor and their Subsidiaries, either
individually or in the aggregate.



           We express no opinion except as the laws of the United States,
excluding any securities laws, and the State of Nevada, excluding any “Blue Sky”
laws, all as indicated above.  Our opinions are set forth as of the date of this
letter upon the assumptions set forth herein and we disclaim any obligation or
responsibility to update or supplement this letter in response to subsequent
changes in the law or future events affecting the transactions contemplated by
the Notes and the Credit Agreement.  The phrase “our actual knowledge” as set
forth at opinions 4 and 5 above means the opinions are based solely on the
actual and current factual knowledge of John P. Fowler who participated in the
preparation of this opinion and on the Certificate of Officer of AGL Capital
attached to this letter.  The term “our actual knowledge” does not imply that we
made any examination of this firm’s or other person’s files or that any inquiry
was made of the client, any lawyer or any other person or of any public records
except a review of the documents described herein and the Certificate of Officer
attached hereto.


           Without our prior consent, the opinions in this letter may not be
relied upon by anyone other than the addressees hereof and any actual or
prospective transferees


or new lenders pursuant to the provisions of the Credit Agreement, or referred
to or quoted in whole or in part in any report or document furnished to any
person or entity.


                                                      Very truly yours,


                                                      WOODBURN AND WEDGE






                                                      By:   /s/ John P. Fowler
                John P. Fowler


JPF:jan





 
 

--------------------------------------------------------------------------------

 





Schedule 1
to
Woodburn and Wedge Opinion Letter September 15, 2010


Lenders




Well Fargo Bank, National Association
Bank of America, N.A.
SunTrust Bank
JP Morgan Chase Bank. N.A.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Deutsche Bank AG New York Branch
Goldman Sachs Bank USA
Morgan Stanley Bank, N.A.
The Royal Bank of Scotland PLC
The Bank of Nova Scotia
U.S. Bank National Association
Credit Agricole Corporate and Investment Bank
The Bank of New York Mellon
The Northern Trust Company






 
 

--------------------------------------------------------------------------------

 



“EXHIBIT A”
To Woodburn and Wedge Opinion Letter September 15, 2010


With your permission, we have assumed the following:


           (a)           To the extent that the enforceability of the
obligations of AGL Capital may be dependent on such matters, (i) that the
Administrative Agent and the Lenders are duly organized under all applicable
laws and have all requisite power, corporate or otherwise, to be bound by and
perform their own obligations under the Credit Agreement, and to consummate the
transactions contemplated by the Credit Agreement (the "Transactions"); (ii)
that the execution, delivery and performance by the Administrative Agent and the
Lenders of the Credit Agreement have been duly authorized by the Administrative
Agent and the Lenders, as applicable, and the execution and delivery thereof
will not be in conflict with, violate, result in a breach of, or constitute a
default (with due notice or a lapse of time, or both) under any constitution,
statute, rule, regulation, order or other law or legal requirement applicable to
the Administrative Agent or the Lenders; (iii) that there is no legal
restriction, no requirement of registration, consent, approval, license or
authorization by any governmental authority other than that of the State of
Nevada, no pending judicial proceeding, and no order, writ, injunction or decree
of any court or governmental agency, any of which would limit, prescribe or
require consent for the undertaking by the Administrative Agent or the Lenders,
as applicable, in connection with the Transactions; and (iv) that the Credit
Agreement is enforceable against the Administrative Agent and the Lenders.


           (b)           The Administrative Agent and the Lenders have acted and
will act in good faith and without notice of any defense against enforcement of
rights created by the Transactions.  The Administrative Agent and the Lenders
and their respective successors and assigns will (i) act in good faith and in a
commercially reasonable manner in the exercise of any rights or enforcement of
any remedies under the Guarantee Agreement and the Credit Agreement; (ii) not
engage in any conduct in the exercise of such rights or enforcement of such
remedies that would constitute other than fair dealing; and (iii) comply with
all requirements of applicable procedural and substantive law in exercising any
rights or enforcing any remedies under the Guarantee Agreement and the Credit
Agreement.


(c)           In the event that any party to the Credit Agreement seeks to
maintain any action, suit or proceeding in the courts of the State of Nevada to
enforce any provision of the Guarantee Agreement or the Credit Agreement, such
person, if required at such time to qualify to do business as a foreign
corporation, foreign limited liability company or foreign limited partnership in
the State of Nevada, will have such a certificate prior to commencing such
action, suit or proceeding.





 
 

--------------------------------------------------------------------------------

 



           (d)           Any documents to which AGL Capital is a party or by
which the Guarantor is bound (other than the Credit Agreement) will be enforced
as written.


           (e)           With respect to the Transactions and the Guarantee
Agreement and Credit Agreement, there has been no mutual mistake of fact and
there exists no fraud or duress.


           (f)           No issue of unconstitutionality or invalidity of a
relevant law exists unless a reported case has so held.


           (g)           There is no understanding or agreement not embodied in
the Guarantee Agreement and the Credit Agreement that would modify any term of
the Guarantee Agreement or the Credit Agreement or any right or obligation of a
party thereunder.



 
 

--------------------------------------------------------------------------------

 





“EXHIBIT B”
To Woodburn and Wedge Opinion Letter September 15, 2010






           (a)           The possible unenforceability of provisions purporting
to waive certain rights of guarantors.


           (b)           The possible unenforceability of provisions requiring
indemnification for, or providing exculpation, release or exemption from
liability for, action or inaction, to the extent such action or inaction
involves negligence or willful misconduct of the person or entity to be
indemnified (or any agent, contractor, employee, representative, partner,
officer, director, or shareholder of such person or entity) or to the extent
otherwise contrary to public policy.


           (c)           The possible unenforceability of provisions imposing
increased interest rates or late payment charges upon delinquency in payment or
default or providing for liquidated damages, or for premiums on prepayment,
acceleration, redemption, cancellation, or termination, to the extent any such
provisions are deemed to be penalties or forfeitures.


           (d)           The possible unenforceability of waivers or advance
consents that have the effects of waiving statutes of limitation, marshalling of
assets or similar requirements, or as to the jurisdiction of courts, the venue
of actions, the rights to jury trial or, in certain cases, notice.


           (e)           The possible unenforceability of provisions that
waivers or consents by a party may not be given effect unless in writing or in
compliance with particular requirements or that a person's course of dealing,
course of performance, or the like or failure or delay in taking actions may not
constitute a waiver of related rights or provisions or that one or more waivers
may not under certain circumstances constitute a waiver of other matters of the
same kind.


           (f)           The effect of course of dealing, course of performance,
or the like, that would modify the terms of an agreement or the respective
rights or obligations of the parties under an agreement.


           (g)           The possible unenforceability of provisions that
enumerated remedies are not exclusive or that a party has the right to pursue
multiple remedies without regard to other remedies elected or that all remedies
are cumulative.


           (h)           The possible unenforceability of provisions permitting
modifications of an agreement only in writing.



 
 

--------------------------------------------------------------------------------

 

           (i)           The possible unenforceability of provisions that the
provisions of an agreement are severable.


           (j)           The possible unenforceability of provisions permitting
the exercise, under certain circumstances, of rights, including acceleration or
the maturity of the indebtedness, without notice or without providing
opportunity to cure failure to perform.


           (k)           The effect of agreements as to rights of set off
otherwise than in accordance with the applicable law.


           (l)           The laws, ordinances, regulations or rules of any
county, city or other political subdivision of the State of Nevada or any other
state of the United States of America; antitrust and unfair competition law;
securities law; pension and employee benefit law; fraudulent transfer law;
environmental law; bulk transfer law; tax law; patent, copyright, trademark and
other intellectual property law; racketeering law; criminal statutes of general
application and labor law.





 
 

--------------------------------------------------------------------------------

 





CERTIFICATE OF OFFICER


OF


AGL CAPITAL CORPORATION


           The undersigned, PAUL R. SHLANTA, President of AGL Capital
Corporation, a Nevada corporation (the “Company”), does hereby certify to John
P. Fowler and Woodburn and Wedge that the following statements are true and
correct:


 
I am the President of AGL Capital Corporation.



 
This Certificate is executed and delivered to you in order to permit you to
render certain opinions in connection with the Credit Agreement dated as of
September 15, 2010, by AGL Resources Inc., as Guarantor, and AGL Capital
Corporation as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the several banks and other financial institutions or
entities from time to time parties thereto (the “Credit Agreement”).



 
The Company has never been and is not now a party to any action, suit or
proceeding filed or pending anywhere and is not now, and never has been, subject
to any order, writ, injunction or decree of any court or any governmental
instrumentality.



 
No property of the Company is subject to or bound by any such order, writ,
injunction or decree.



 
The Company is not a party to, and its property is not bound by, any contract or
instrument by which the execution and delivery of the Credit Agreement would
violate or cause default.



 
Attached hereto as Exhibit A is a true and correct copy of the Articles of
Incorporation of the Borrower as in effect as of the date hereof, which have not
been amended, restated, supplemented or otherwise modified since such date and
are in full force and effect on the date hereof.



 
Attached hereto as Exhibit B is a true and correct copy of the Bylaws of the
Borrower, adopted by the Board of Directors of the Company on September 25,
2000, which have not been amended, restated, supplemented or otherwise modified
since such date and are in full force and effect on the date hereof.




 
 

--------------------------------------------------------------------------------

 

 
Attached hereto as Exhibit C is a true and correct copy of certain resolutions
duly adopted by the Board of Directors of the Company by the unanimous written
consent of said Board of Directors, which resolutions are the only resolutions
adopted by the Board of Directors of the Company or any committee thereof
relating to the Credit Agreement and the other Loan Documents to which the
Company is a party and the transactions contemplated therein and such
resolutions have not been revoked, amended, supplemented or modified and are in
full force and effect on the date hereof.



 
Each of the persons named below is a duly elected and qualified officer of the
Company holding the respective office set forth opposite his or her name:



Name                                           Title


Paul R. Shlanta                                                      President
Stephen Cave                                                      Vice President
and Treasurer




           DATED:  September 14, 2010.




                                                                /s/ Paul R.
Shlanta
                                                                PAUL R. SHLANTA
                                                                President
                                                                AGL CAPITAL
CORPORATION




 
 

 
 

--------------------------------------------------------------------------------

 


E - 2 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1




Borrower’s Taxpayer Identification No. _____________


REVOLVING NOTE




$___________ ____________, 2010
New York, New York




FOR VALUE RECEIVED, AGL CAPITAL CORPORATION, a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of
 
______________________________ (the “Lender”), at the offices of Wells Fargo
Bank, National Association (the “Administrative Agent”) located at One Wachovia
Center, 301 South College Street, Charlotte, North Carolina (or at such other
place or places as the Administrative Agent may designate), at the times and in
the manner provided in the Credit Agreement, dated as of _______________, 2010
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, AGL Resources, Inc., a Georgia corporation, the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Revolving Loans made by the
Lender, under the terms and conditions of this promissory note (this “Revolving
Note”) and the Credit Agreement.  The defined terms in the Credit Agreement are
used herein with the same meaning.  The Borrower also promises to pay interest
on the aggregate unpaid principal amount of this Revolving Note at the rates
applicable thereto from time to time as provided in the Credit Agreement.
 
This Revolving Note is one of a series of Revolving Notes referred to in the
Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement.  All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.
 
In the event of an acceleration of the maturity of this Revolving Note, this
Revolving Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
 
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
 
This Revolving Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive general jurisdiction of the courts of the State
of New York, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof, although the Lender shall not be
limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




AGL CAPITAL CORPORATION




By:           ________________________________


Title:           ________________________________





F - 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2




Borrower’s Taxpayer Identification No. _____________


SWINGLINE NOTE




$75,000,000.00 ____________, 2010
New York, New York




FOR VALUE RECEIVED, AGL CAPITAL CORPORATION, a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association (the “Administrative Agent”) located
at One Wachovia Center, 301 South College Street, Charlotte, North Carolina (or
at such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of
_______________, 2010 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among the Borrower, AGL Resources, Inc., a
Georgia corporation, the Lenders from time to time parties thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, the principal sum of
 
SEVENTY FIVE MILLION DOLLARS ($75,000,000.00), or such lesser amount as may
constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement.  The defined terms in the Credit
Agreement are used herein with the same meaning.  The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.
 
This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement.  All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Swingline Note.
 
In the event of an acceleration of the maturity of this Swingline Note, this
Swingline Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
 
In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
 
This Swingline Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive general jurisdiction of the courts of the State
of New York, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof, although the Swingline Lender shall
not be limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




AGL CAPITAL CORPORATION




By:           ________________________________


Title:           ________________________________



F - 2




 
 

--------------------------------------------------------------------------------

 



 